Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.403 Page 1 of 96




               Exhibit A          EXHIBIT A
                                   Page 5
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.404 Page 2 of 96


                                                                                                                                           11411N7-A35-R-0013                Page 1 of 14

                                                                         1, THIS CONTRACT IS A RATED ORDER UNDER OPAS RATING
    SOLICITATION, OFFER, AND AWARD                                       (15 CFR 700)
  2 CONTRACT NUMBER                                   3. SOLICITATION NUMBER                      4. 7YPE OF SOLICITATION 5. DATE                       6, REQUISITION/PURCHASE
                                                                                                       SEALED BID (IFB)   ISSUED                        NUMBER
                                                                                                   x NEGOTIATED
                                                      DJTvI-17-A35-R-0013                                                            05/15/2017         M-17-D98-R-000036
 7. ISSUED BY                                            CODE   MPOD                                 8. ADDRESS OFFER TO (if other than Item 7)
   Prisoner Operations Division
   POD,CG-3 3rd Floor                                    (0)7037408400
   United States Marshals Service
   Landover Operations Center
   Landover, MD 20785
 NOTE: In sealed bid solicitations "offer' nd "offeror" mean "bi'end "bidder.
                                                                               SOLICITATION
  9. Sealed offers In original and   3         copies for furnishing the supplies or services in the Schedule will be received at th place specified in item 8, or if
  handcarried, in the depository located in     N/A                                                            until 00:13:00            local time 06/20/2017
                                                                                                                           (Hour)                     (Date)
  CAUTION - LATE Subrrilssions. Modifications, and Withdrawals: See action L. Provision No. 52.214-7 or 52.215-1. All offers are subject to all terms and conditions
  contained (n this solicliation.
                              A. NAME                                         B. TELEPHONE(NO COLLECT CALLS)                   C. E-MAIL ADDRESS
         10,FOR
      INFORMATION                                                           EA CODE )NUMBER
                                                                                          0                       EXT.
          CALL:
                                                                                  703           7408400
                                                                                  11. TABLE 0II NTENTS
 (x) SEC,                                  DESCRIPTION                                      AGE(S) (X) SEC. I                                  DESCRIPTION                       jPAGE(S)
                                        PART I-SCHEDULE                                                                                PART II.CONTRACT CLAUSES
           A     SOLICITATION/CONTRACT FORM                                                               X      I      COrRACT CLAUSE                                       I          II
   X             SUPPLIES OR SERVICES AND PRICES/COSTS                                        4                       PART III - LIST OF DOCUMENTS,ExHisiTs AND OTHER ATTACH
   X             DESCRIPTION/SPECS,ANORK STATEMENT                                           37      _    X      J       LIST OF ATTACHMENTS                                       1    37
   X       0     PACKAGING AND MARKING                                                                                      PART IV - REPRESENTATIONS AND INSTRUCTIONS
   X       C     INSPECTION AND ACCEPTANCE                                                    8           X     K        REPRESENTATIONS CERTIFICATIONS AND OTHER                       5
   X       F     DELIVERIES OR PERFORMANCE                                                    2                          STATEMENTS OF OFFERORS
   X             CONTRACT ADMINISTRATION st,TA                                                3                  L       INSTR$ , CONDS„ AND NOTICES TO OFFERORS
   X       H     SPECIAL CONTRACT REQUIREMENTS                                                2           X     U        EVALUATION FACTORS FOR AWARD

NOTE: Item 12 does not apply if the solicitation Includes the provisions at 52.2 4.16, Minimum Bid Acceptance Period.
12.1n compliance with the above,the undersigned agrees, If this offer is accepted within                                    calendar days(60 calendar days unless a different
   period is Inserted by the offer)r) from the date for receipt of offers specified above, to furnish any or all items upon which prices are offered at the price set opposite
    each item delivered at the designated point(s), within the time specified in the schedule.
13. DISCOUNT FOR PROMPT PAYMENT(See Seaton!, Cause to CALENDAR DAYS(%)                                   20 CALENDAR DAYS(%)            30 CALENDAR DAYS(%)       0       CALENDAR DAYS(%)
No. 52.232-0)
14. ACKNOWLEDGEMENT OF AMENDMENTS(The offerer                                  AMENOMENTNO.                             DATE                    AMENDMENT NO.                    DATE
acknowledges receipt of amendments to the SotIOTA T/ON for offerors
end related documents numbered and dated):


                                          CODE I                          I    FACILITY I                                16. NAME AND TITLE OF PERSON AUTHORIZED TO SIGN
                                                                                                                         OFFER(Type or Print)
15A. NAME AND
ADDRESS OF
OFFEROR


   15B. TELEPHONE NUMBER                         15C. CHECK IF REMITTANCE ADDRESS IS                                     17, SIGNATURE                                  18. OFFER DATE
AREA CODE NUMBER     EXT.                    III DIFFERENT FROM ABOVE - ENTER SUCH
                                                 ADDRESS IN SCHEDULE.
                                                                    AWARD(To be completed by Government)
1$, ACCEPTED AS TO ITEMS NUMBERED                            20. AMOUNT          21. ACCOUNTING AND APPROPRIATION


22, AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION: 23. SUBMIT INVOICES TO ADDRESS SHOWN IN (4 copies                                                    ITEM
El 10 U.S.C. 2304(c)()                            0
                                       41 U.S.C. 253(c)( )    untes$ othetviise specified)

24. ADMINISTERED BY (d other than Cern 7)           cODE I                                  26. PAYMENT WILL BE MADE BY                                  CODE      15M098
                                                                                                  UNITED STATES MARSHAL-S/CA
                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                  333 W BROADWAY
                                                                                                  SUITE 100
                                                                                                  SAN DIEGO,CA 92101
26. NAME OF CONTRACTING OFFICER (Type or print)                                             27. UNITED STATES OF AMERICA                                                28. AWARD DATE
Deborah M Johnson
                                                                                                                     (Stgnature of Contfaceng Othcer)
IMPORTANT - Award will be made on Vas Form, or on Standard Form 26,or by other authorized official wriUart notice.
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                         STANDARD FORM 33(REV. D-97)
Previous editor' is unusable                                                                                                                               Pone by GSA • FAR 141 crnt 33 2141c)
                                                                                                                                                 The GEO Group - Page 1 of 280


                                                                                       EXHIBIT A
                                                                                        Page 6
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.405 Page 3 of 96




                                                                                                                                          15M40018DA3500001                           Pago 1 of 11

                                                                              1, THIS CONTRACT IS A RATED ORDER UNDER DPAS                   RATING
       SOLICITATION; OFFER, AND AWARD                                        (15 CFR 750)

     2. CONTRACT NUMBER                                   3. SOLICITATION NuAIRER                     4, TYPE OF SOLICITATION 5. DATE                   6. REOUISTTIONiPURCHASE
                                                                                                           SEALED BID ((FE)   ISSUED                    NUMBER
                                                                                                            NEGOTIATED
      5M40018DA3500001
   7.ISSUED BY                                               CODE         i5M400                          IL ADDRESS OFFER TO (if othor than lion] 7)
     Prisoner Operations Division
     POD, CG-3 3rd Floor
     USMS Landover Operations Center
     3601 Penney Drive
     Landover. MD 20785
   NOTE:Its scaled bid soacilaEons 'prior and 'offeror moan 'bld' and 'bidder.
                                                                                             SOLICITATION
    9, Speed priors In original and                       copies for famishing the supclios or soryiccs Its tho Schodu/o wN bo rocoivod at tho place specified In (tarn 8,or II
    handcorded, in     the depository localod Its                                                                             unlit                      local Umo
                                                                                                                                           (Now)
                                                                                                                                               (Palo)
    CAUTION • LATE Submissions, ModICcalIons, and tYrthdrswa:s: See Soctio ,Provision No.52,214.7 or 52,215-4. All otters are subloci to ad toms and oorktiIrons
    containod tn this sacit000n.
                             A. NAME                                      B. TELEPHONECOLL                              C. E-MAIL ADDRESS
           55,FOE
        INEDRMATION                                                   AREA CODE      NUMBER               EXT.
             CAA.:

                                                                                       11. TABLE OF CONTENTS

   (XJ SEC.                                     DCSC P                                                I    (XI I 5CC•                         DESCRIPTION                                  PAGE S
                                            PART I -SCHEDULE                                                                          PART II•CONTRACT CLAUSES
             A     . ICITATiorecoNTRAcT Fore.                                                                     MI CONTRACT CLAUSES                                                          II
    .                UPPU sale• lc                                T                                                PARTIt•LIST F DOCUMENTS.EX MIT                                 A   AC

     •       C     0 ECM r0ONTSP CS Avri RI< STATEMENT                                                      .     1113111 LISTCSTATTAC1IMPUTS
     X       0     P     RA IN    AND MAA4DI                                                                               PART IV- REPRESENTATIONS AND 1NSTP.0C140N5
             E     INSPECTION AND ACCEPTARCE                                                                             REPRESENTATIONS CERTIFICATIONS                      ER
                                                                                                            X
             F     OEUYERIES OR PERFORMANCE                                                       2                      STATEMENTS OF OFFERORS
             C     CONTRACT ADMINISTRATION DATA                                                   1                      NEVIS CONDS., AIIONOrnCESTOOFFERORS
             H       PIAICONTRACTI CU1REUEr4TS                                                                           EVALUATION FACTORS r        *WAR°
                                                                   OFFER (Must be fully completed by pflonsr)
   NOTE:Item 12 does not apply H !ha solicitation Includo a the previsions at 52214-1E, Minh /3IdAccoplanea Paned,
   12 In compliance with the abova. the undersionod ape us, it this offer is accepted within                              calendar days(60 calpnet'ar days volassa cliffomiif
     period is knotted by rho 0llon7r)(corn tho data for re xipt of opera specified obey°. to famish any or oil Rams upon which prices aro otforou al the priors set opposite
     each Item, daavorod at tho designated point(s), within tho Brno specifiod In the schedule.
   13.13ISCOUNT FO      ROMP,T PAYmENT(s.soca.,/ co ,le cAL,ENDAR °west%)                       20 cALEtmAR DAY51%)         SD CAL '        DAYS % 0
   No. 52.232-8)                                                                                                    0.00%
                                                                                     0.00%                                                    0.00%                     CALENDAR
  14. ACKNOWLEDGEMENT OF AMENDMENTS(The offeror                                    AMEND /ENT NO,                        DATE                AMENDMENT NO.                              DATE
  Wknowtodpos.rvoeipt oiarnongirmintA to the SOL1C1TArtort to,orm,,,.
  and'woo dournfmt: ntorbomd and dofod):


                                             CODE I 693043028                 I    FACILITY I   612706465                10, NAME AND TITLE OF PERSON AUTHORIZED TO SIGN
                                                                                                                         OFFER (Typo or Print)
  15A, RAM" AND            GEO GROUP INC., TtiE
                                                                                                                          Anther Martin, Executive V rev Presidcnt
  ADDRESS OF               621 NW 53RD Si,STE' 700
  OFFEROR                  BOCA RATON,FL 33487-8242
                            MINS:612706455

     150. TELEPHONE NUMBER                           CHECK IF REMITTANCE ADDRESS IS                                      17. SIGNATURE                                       1 , OFFER DATE
  AREA CODE NUMBER     EXT.                    015C.
                                                DIFFERENT FROM ABOVE •• ENTER SUCH
                                                      ADDRESS IN SCHEDULE                                                                                                         111412017

  19, ACCEPTED AS TO ITE AS NUMBERED                             20. AMOUNT                     21. ACCOUNTING AND APPROPRIATION
                                                                SUM
                                                                                                 See Line Item Detail
  22, AUTHORITY FOR USING OTHER It                     FULL AND OPEN COMPETITION. 23. SUBMIT INVOICES TO ADDRESS SHOWN IN (4 co                                        ITEM
  0  .U.S.C. 2304(5)1 )                                El 41 U.S.C. 253(c)( 1     ()MOSS 4:NYIWISO 420C/1.100
                                                                                                                                                                       25
  24, ADMINISTERED BY(Jaw MD.tram 7)                   CODE                                     25, PAYMENT WILL BE MADE BY                               CODE          I 3M098
                                                                                                      UNITED STATES MARSHAL-S/CA      Linda Sudol
                                                                                                      SOUTHERN DISTRICT 01' CALIFORN1Ainda sudol@usdoj,gov
                                                                                                      333 W BROADWAY
                                                                                                      SUITE 100
                                                                                                      SAN DIEGO,CA 92101
  26, NAME OF CONTRACTING OFFICER (Typo or print)                                               27.041150 STATES OF AIIETUQA,                                                28. AWARD DATE
   Deborah M Johnson                                                                                /1 , ,) 11 „'..' I                        ,' 4 '',7.--- '"---- -.:"— —   11/14/2017
                                                                                                    s,0„ti„,,, ,s-- '-grposr,o ercaotee         if 1,
  U.IPORT/JIT               bo .rode on IL* Form. or ocr Stanclord Form 2E, or by othor o4lhonzo5 r.-1,,Wwr5terk Rolm,
  AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                          STANDARD FORM 33(REV,5-17)
  Provleus orPlicnto unusohlo                                                                                                                                           Mira CFR)t,
                                                                                                                                                                                  )2111,1




                                                                                                                                                   The GEO Group - Page 2 of 280


                                                                                         EXHIBIT A
                                                                                          Page 7
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.406 Page 4 of 96

                                                                                                                 id"\
                                                                                                                     031-17-A35-R-0013                           Page 2 of 14

                                                                     Table of Contents

Section   Description                                                                                                                                    Page Number
A         Solicitation/Contract Form                                                                                                                                   1
B         Supplies or Services and Prices/Costs                                                                                                                        3
C         Description/Specifications/Statement of Work                                                                                                                 4
D         Packaging and Marking                                                                                                                                        5
E         Inspection and Acceptance                                                                                                                                    6
F         Deliveries and Performance                                                                                                                                   7
G         Contract Administration Data                                                                                                                                 8
H         Special Contract Requirements                                                                                                                                9
I         Contract Clauses ..........,....................-.......................................................................................................... 10
J         List of Attachments.......„.................... ................................,..................................................._... .............11
K         Representations, Certifications and Other Statements of Offerors                                                                                         ..12
L         Instructions, Conditions and Notices to Offerors...........,................................„.......,,..,..,...,                           ,.............,.13
M         Evaluation Factors for Award                                                                                                                                14




                                                                                                                               The GEO Group - Page 3 of 280

                                                                       EXHIBIT A
                                                                        Page 8
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.407 Page 5 of 96


                                                                                                    15M40018DA3500001          Page 3 of 11



 Section B - Supplies or Services and Prices/Costs


 Responses to questions from Technical Evaluation Board and documentation received for clarification on September 15. 2017 by
 contractor shall be incorporated by reference.
 Minimum guarantee will be considered the monthly fixed price each contract period.

                                                SCHEDULE OF SUPPLIES/SERVICES
                                                                CONTINUATION SHEET
 ITEM NO.                          SUPPLIES/SERVICES                             QUANTITY        UNIT    UNIT PRICE          AMOUNT

   0001     Contractor shall provide comprehensive Detention Services located    0.0 0000                  50.0000            $0,00
            In San Diego, CA in accordance with the Statement of Work to
            house federal detainees, located within the Southern District of
            California, with a capacity of at least 725 beds.
            Fixed Price=             , tot kat t • nit Price IMI      ., Guard
            Services Esb •-• •• -.4
            Funding task orders will • . • ••••• • • . i's indefinite Delivery
            Contract on an annual basis
            Line Period of Performance: 11/14/2         - 09/30/2019
            Base Period
  0002      Contractor shall provide comprehensive Detention Services located    0.000000                  50.0000            $0.00
            In San Diego, CA in accordance with the Statement of Work to
            house federal detainees, located within the Southern District of
            California, with a capacity of at least 725 beds.
            •• i .1 • nod #1 - Fixed Pricellilligani,Price
                     Guard Services Estim
            Line Period of Performance: 10/01/201 - 09)30/2021
            Unexerclsed Option 1
  0003      Contractor shall provide comprehensive Detention Services located    0 000000                  50.0000            $0.00
            In San Diego,CA in accordance with the Statement of Work to
            house federal detainees, located within the Southern District of
            cab/unite, with a capacity a at laest 725 beds.
            •• ..8 •eriod #2 - Fixed Pd.:                n. •rn • -I 1 t Price
                    Guard Services Est) - -' •• -
            Lino Period of Performance: 10/0112021 -09/30/2023
            Unexercised Option 2
  0004      Contractor shall provide comprehensive Detention Services located    0.000000                  50.0000            $0.00
            In San Diego. CA in accordance with the Statement of Work to
            house federal detainees,located within the Southern District of
            California, with a capacity of at least 725 beds.
            ••   4t •;loci #3 - Fixed Price :            n •t     -    j Price
                    Guard Services Estima        •• -
            Line Period of Performance,: 10/0112023 - 09/30/2025
            Unexercised Option 3
  000$      Contractor shall provide comprehensive Detention Services located    0.000000                  50.0000            $0.00
            In San Diego, GA In accordance with the Statement of Work to
            house federal detainees,located within the Southern District of
            California, with a capacity of at least 725 beds.
            •• i .8 •eriod #4 - Fixed Price                  mental Unit Price
                     Guard Services Esti - •• •• -
            Line Period of Performance: 10/01/2025 •09/30/2027
            Unexercised Option 4
                                                                                                           Base Total:        $0.00
                                                                                              Exorcised Options Total:        50.00
                                                                                            Unexercised Ciptions Total:
                                                                                               Base and Options Total:        $0.00




                                                                                                          The GEO Group - Page 4 01 280

                                                                  EXHIBIT A
                                                                   Page 9
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.408 Page 6 of 96


                                                                 DJM-17-A35-R-0013       Page 4 of 14



Section C - Description/Specifications/Statement of Work




                      This Section Is Intentionally Left Blank




                                                                   The GEO Group - Page 5 of 280


                                                EXHIBIT A
                                                Page 10
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.409 Page 7 of 96


                                                                                       Page 5 of 14


Section D - Packaging and Marking




                     This Section Is Intentionally Left Blank




                                                                The GEO Group - Page 6 of 280


                                        EXHIBIT A
                                        Page 11
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.410 Page 8 of 96


                                                        (*)DJM-17-A35-R-0013           Page 6 of 14



Section E - Inspection and Acceptance




                      This Section Is Intentionally Left Blank




                                                                 The GEO Group - Page 7 of 280


                                         EXHIBIT A
                                         Page 12
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.411 Page 9 of 96


                                                                 r17-A35-R-0013        Page 7 of 14



Section F - Deliveries and Performance




                      This Section Is Intentionally Left Blank




                                                                 The GEO Group - Page 8 of 280


                                         EXHIBIT A
                                         Page 13
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.412 Page 10 of 96


                                                           (46)DJM-17-A35-R-0013        Page 8 of 14



Section G - Contract Administration Data




                       This Section Is Intentionally Left Blank




                                                                   The GEO Group - Page 9 of 280


                                           EXHIBIT A
                                           Page 14
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.413 Page 11 of 96


                                                                 rif )-.17-A35-R-0013     Page 9 of 14



Section H - Special Contract Requirements




                      This Section Is Intentionally Left Blank




                                                                   The GEO Group - Page 10 of 280


                                            EXHIBIT A
                                            Page 15
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.414 Page 12 of 96


                                                            rwa%M-17-A35-R-0013        Page 10 of 14



Section l - Contract Clauses




                       This Section Is Intentionally Left Blank




                                                                  The GEO Group - Page 11 of 280


                                          EXHIBIT A
                                          Page 16
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.415 Page 13 of 96


                                                                                       egult-\17-A35-R-0013      Page 11 of 14



Section J - List of Attachments

    Identifier                                                 Title                                 Number of
                                                                                                      Pages
1                MIQ M-17-D98-R-000036 WRDF RECOMPETE.pdf
2                IQ514645 - Signed Pre-Procurement Package -Det Services for SCA.pdf




                                                                                           The GEO Group - Page 12 of 280


                                                                  EXHIBIT A
                                                                  Page 17
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.416 Page 14 of 96


                                                                         /'116'\)JM-17-A35-R-0013     Page 12 of 14



Section K - Representations, Certifications and Other Statements of Offerors




                       This Section Is Intentionally Left Blank




                                                                                 The GEO Group - Page 13 of 280


                                                 EXHIBIT A
                                                 Page 18
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.417 Page 15 of 96


                                                                   B x`\17-A35-R-0013       Page 13 of 14


 Section L - Instructions, Conditions and Notices to Offerors




                        This Section Is Intentionally Left Blank




                                                                      The GEO Group - Page 14 of 280


                                                  EXHIBIT A
                                                  Page 19
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.418 Page 16 of 96


                                                          ("2\DJM-17-A35-R-0013         Page 14 of 14



Section M - Evaluation Factors for Award




                       This Section Is Intentionally Left Blank




                                                                  The GEO Group - Page 15 of 280


                                           EXHIBIT A
                                           Page 20
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.419 Page 17 of 96



                                                                                         Request for Porposal No.
                                                                                                            Section I

       (d) Subcontracts. The Contractor shall include the substance of this clause, including this paragraph (d),
           in all subcontracts that exceed $5.5 million, except when the subcontract—

        (1) Is for the acquisition of a commercial item; or

        s(2) Is performed entirely outside the United States.

                                                 (End of clause)


 1.3    52.215-19 Notification of Ownership Changes(Oct 1997)


        (a)The Contractor shall make the following notifications in writing:

       (1) When the Contractor becomes aware that a change in its ownership has occurred, or is certain to
           occur, that could result in changes in the valuation of its capitalized assets in the accounting
           records, the Contractor shall notify the Administrative Contracting Officer(ACO)within 30 days.

        (2) The Contractor shall also notify the ACO within 30 days whenever changes to asset valuations or
            any other cost changes have oc- curred or are certain to occur as a result of a change in
            ownership.

        (b) The Contractor shall--

        1. Maintain current, accurate, and complete inventory records of assets and their costs;

        2. Provide the ACO or designated representative ready access to the records upon request;

        3. Ensure that all individual and grouped assets, their capitalized values, accumulated
           depreciation or amortization, and remaining useful lives are identified accurately before and
           after each of the Contractor's ownership changes; and

        4. Retain and continue to maintain depreciation and amortization schedules based on the asset
           records maintained before each Con- tractor ownership change.

        (c) The Contractor shall include the substance of this clause in all subcontracts under this contract
            that meet the applicability require- ment of FAR 15.408(k).

                                                     (End of clause)

 1.4    52.217-8 Option to Extend Services(Nov 1999)

        The Government may require continued performance of any services within the limits and at the rates
        specified in the contract. These rates may be adjusted only as a result of revisions to prevailing labor
        rates provided by the Secretary of Labor. The option provision may be exercised more than once, but
        the total extension of performance hereunder shall not exceed 6 months.The Contracting Officer may
        exercise the option by written notice to the Contractor within 60 days prior to expiration of the Base
        Period, and all Option Periods.

                                                     (End of clause)


                                                   Page 4 of 11

                                                   EXHIBIT A
                                                   Page 21
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.420 Page 18 of 96


                                                                                             Request for Porposal No.
                                                                                                               Section I

 1.5      52.217-9 Option to Extend the Term of the Contract(Mar 2000)

          (a) The Government may extend the term of this contract by written notice to the Contractor within 90
          days; provided that the Government gives the Contractor a preliminary written notice of its intent to
          extend at least 90 days[60 days unless a different number of days is inserted] before the contract
          expires. The preliminary notice does not commit the Government to an extension.

         (b) If the Government exercises this option, the extended contract shall be considered to include this
         option clause.

         (c) The total duration of this contract, including the exercise of any options under this clause, shall not
         exceed 10 years.

                                                  (End of clause)

 1.6 52.21.9-4 Notice of Price Evaluation Preference for HUBZone Small Business Concerns(Oct 2014)

       (a) Definitions. See 13 CFR 125.6(e)for definitions of terms used in paragraph (d).
       (b) Evaluation preference.
         (1) Offers will be evaluated by adding a factor of 10 percent to the price of all offers, except—
                  (i) Offers from HUBZone small business concerns that have not waived the evaluation
          preference; and
                 (ii) Otherwise successful offers from small business concerns.
               (2)The factor of 10 percent shall be applied on a line item basis or to any group of items on which
         award may be made. Other evaluation factors described in the solicitation shall be applied before
         application of the factor.
               (3) When the two highest rated offerors are a HUBZone small business concern and a large
          business, and the evaluated offer of the HUBZone small business concern is equal to the evaluated offer
          of the large business after considering the price evaluation preference, award will be made to the
          HUBZone small business concern.
           (c) Waiver of evaluation preference. A HUBZone small business concern may elect to waive the
         evaluation preference, in which case the factor will be added to its offer for evaluation purposes. The
         agreements in paragraphs (d) and (e)of this clause do not apply if the offeror has waived the evaluation
          preference.
            ❑ Offeror elects to waive the evaluation preference.
            (d) Agreement. A HUBZone small business concern agrees that in the performance of the contract, in
         the case of a contract for—
              (1)Services(except construction), at least 50 percent of the cost of personnel for contract
         performance will be spent for employees of the concern or employees of other HUBZone small business
         concerns;
              (2)Supplies(other than procurement from a nonmanufacturer of such supplies), at least 50
          percent of the cost of manufacturing, excluding the cost of materials, will be performed by the concern
         or other HUBZone small business concerns;
              (3) General construction.

                                                     Page 5 of 11

                                                     EXHIBIT A
                                                     Page 22
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.421 Page 19 of 96




                Exhibit B          EXHIBIT B
                                   Page 23
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.422 Page 20 of 96




                                                                                                                                                                   15M40018DA3500001/P00011 Page 1 of 7

                                                                                                                                                 1. CONTRACT ID CODE
                   AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT                                                                            15M40018DA3500001

   2 AMENC)MENTIMODIFICATION NUMBER                                                        3, EFFEC TIVE DATE                   4. REQUISITION/PURCHASE REQUISITION numeLR                                   5. PROJECT NUMBER fit
                                                                                                                                                                                                             applicabto)
    P00011                                                                                 10/0112019                           M-18-D98-R-000041
   6. ISSUED 9,Y                                                         CODE                                                   7. ADMINISTERED BY               other bron 1)60,6)                         CODE
                                                                                           15M400


     Prisoner Operations Division
     POD, C0-3 3rd Floor
      USMS Landover Operations Center
     3601 Pennsy Drive
       Landover, MD 20785
   A. NAME AND, DDRESS OF CONTRACTOR (Numb                             tri,ret. cow?           and 271 Code)                                                          (x)       9A. At E           9.NT OF SOLICITATION NUMEER


     GEO GROUP, INC., TIM
     Doing Busenecis Ast
     GEO                                                                                                                                                                        TN. DATED(SEE ITEM 11)

     4955 TECHNOLOGY WAY
     BOCA RA7TON. FL 33431-3367                                                                                                                                                 10A. MODIFICATION OF CONTRACTIORD R
     DUNS;.612706465                                                                                                                                                            NUMBER

                                                                                                                                                                                 151\440018DA3500001
                                                                                                                                                                                ION. DATED(SEE ITEM 13)
                                                                                                                                                                          -X

    row6300           07SI                                                             FACit iTY eillr.
                                                                                                      ,61 706 6i                                                                11114/2017

                                                             11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS


   E    'The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers                                                      El is extended.                   E    in not extended.

    Offers must acknowledge receiptof this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods:(a)
    By completing items 8 and 15, and returning                       copies of the amendment;(b)By acknowledging receipt of this amendment on each copy of the
    offer submitted; or(c) By separate letter or electronic communication which includes a reference to the solicitation End amendment numbers. FAILURE OF YOUR
    ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY
    RESULT IN REJECTION OF YOUR OFFER, If by virtue of this amendment you desire to change an offer already submitted, such change may be made by letter or
    electronic communication, provided each letter or electronic communication makes reference to the solicitation and this amendment, and is received prior to the opening
    hour and date specified.
   12. ACCOUNTING AND APPROPRIATION DATA (II tequfrb(1)

    USMS-2018-1020XD-H52-D98-M-HDH5000D-25801-2018
                                                      13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
                                                        IT MODIFIES THE CONTRACT/ORDER NUMBER AS DESCRIBED IN ITEM 14.
     CHECK ONE         A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:(Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
                       ORDER NUMBER IN ITEM 10A.



                       B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying Office,
                       appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.1031b).

                       C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


                       D. OTHER (Specify type of modification and authority)
           X

    E. IMPORTANT; Contractor                      Is not,               is fugsign ate:                             tarn ccra es 3o,tY~e issuing officit.


   14, DESCRIPTION OF AMENDMENT/MODIFICATION 0:irganized by()CP section toad ings                                   ri    oricitationtentrectmatter w
    Contract Number I 5M40018DA3500001 is hereby modified to:
    1. Exercise Option Period One(1) with Period of Performance from                                            1 0101/2019 - Q9/30/2021
    2. Incorporate the Department of Labor Wage Determination No. 2015-2635 Revision No: 11 dated 08102/2019. The wage determination and
    subsequent labor category wage increase are effective Piloyember-14,10111,The contractor shall notify the Contracting Officer of any increase or
    decrease claimed under this clause within 30 days alter receiving the new wage determination unless this notification period is extended in writing
    by the Contracting Officer. All other terms and conditions remain unchanged.
                                                                                                                              "                             k,

                -vldefi herein, all   teTrIIS arid cOrldiii<WS   of the document • • feren •                   10.A, >s neretOlot       r qt.?              ny;f32,r3fic„..,3    full for        rid uffuci.
   ISA. NAME AND TITLE OF SIGNER (Type or print)                                                                            16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
                                                                                                                                                                         Deborah M Johnson


   1513. CONTRACTORiOFFEROR                                                                      150. DATE SIGNED           16B. UNI E           STATES OFITEITCA\                                                   160. DATE SIGNED
                                                                                                                                                                                                        r.:-..,::,
                                                                                                                                                 .9,,,Z1.-Cits itit ''s„.                   (js...Ji-3--
                   (Signature of person authorized to sign)                                                                  By
                                                                                                                                                 {Signature of Contrary Officer)
                                                                                                                                                                                                                        09/2512019
   Pm     us b(bbo                                                                                                                                                                STANDARD FORM 30(REV. 11/2016)
                                                                                                                                                                                   ris,,,aiu.su by GSA FAR 08 CFR)53,2-13




                                                                                                        EXHIBIT B
                                                                                                        Page 24
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.423 Page 21 of 96




                                                                       15M40018DA3500001/P00011 Page 2 of 7

                                                   Table of Contents

    Section   Description                                                                 Page Number
    A         Solicitation/Contract Form                                                          I
    B         Supplies or Services and Prices/Costs                                               3
    C         Description/Specifications/Statement of Work                                        6
                  C.9.A.9.6 Staffing Vacancies                                                    6
    D         Packaging and Marking                                                               7
    E         Inspection and Acceptance                                                           7
    F         Deliveries and Performance                                                          7
    G         Contract Administration Data                                                        7
    H         Special Contract Requirements                                                       7
    I         Contract Clauses                                                                    7
    J         List of Attachments                                                                 7




                                                    EXHIBIT B
                                                    Page 25
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.424 Page 22 of 96




                                                                                                           15M40018 A            00001/P00011 Page 3 of 7



   Section B - Supplies or Services and Prices/Costs


   Responses to questions from Technical Evaluation Board and documentation received for clarification on September 15, 2017 by
   contractor shall be incorporated by reference.
   Minimum guarantee will be considered the monthly fixed price each contract period.


                                                  SCHEDULE OF SUPPLIES/SERVICES
                                                                    CONTINUATION SHEET
    ITEM NO.                         SUPPLIES/SERVICES                                   QUANTITY         UNIT     UNIT PRICE             AMOUNT

     0001      Housing Detention Services - Ca ' 725                                      Previous:                  Previous:          Previous: $0.00
               Fixed Monthly11.1111
               Incremental of
                                                                                                                     $0.0000            Change: $0.00
               Period of Performance 10/1/2018 - 9/30/2019
               Fixed Monthly Paymen1111,11111111111111                                Chang                      Change: $0.0000        Current: $0.00
               Incremental of
               Transportation services within a 300 mile radius of the facility and   Current                    Current: $0.0000
                within the State of California are included.
               Line Period of Performance: 11/14/2017 - 09/30/2019
                Base Period
     0002      Housing Detention Services - Capaci 725                                    Previous:                 Previous:          Previous: $0.00
               Fixed Monthly Iiinnent          I
               Incremental of
                                                                                          0.000000                   $0.0000            Change:$0.00
               Transportation services within a 300 mile radius of the facility and
                within the State of California are included.                          Change;0.000000            Change:$0.0000         Current: $0.00

               Line Period of Performance: 10/01/2019 - 09/30/2020                    Current 0.000000           Current: $0.0000
                Exercised Option
     0003      Correctional Officer - Transportation Services                             Previous:                 Previous:          Previous: $0.00

               Transportation outside the 300 mite radius shall be billed on a     0.000000                          $0.0000            Change: $0.00
                cost reimbursement basis for hours and mileage at the GSA POV
                Mileage Rate in Effect at the Time Services are Provided       Change:0.000000                   Change: $0.0000        Current: $0.00

               Line Period of Performance: 10/01/2019 - 09/30/2020                    Current: 0.000000          Current: $0.0000
                Exercised Option
     0004      Housing Detention Services - Ca licit 725                                  Previous:                 Previous:          Previous: $0.00
               Fixed Monthlyrinn  en
               Incremental ot
                                                                                          0.000000                   $0.0000            Change: $0.00
               Transportation services within a 300 mile radius of the facility and
                within the State of California are included.                          Change: 0.000000           Change; $0.0000        Current: $0.00

               Line Period of Performance: 10/01/2020 - 09/30/2021                    Current: 0.000000          Current: $0.0000
                Exercised Option
     0005      Correctional Officer - Transportation Services                             Previous:                 Previous:          Previous: $0.00

               Transportation outside the 300 mile radius shall be billed on a     0.000000                          $0.0000            Change: $0.00
                cost reimbursement basis for hours and mileage at the GSA POV
                Mileage Rate in Effect at the Time Services are Provided       Change:0.000000                   Change: $0.0000        Current; $0.00

               Line Period of Performance: 10/01/2020 - 09/30/2021                    Current: 0.000000          Current: $0.0000
                Exercised Option
     1001      Correctional Officer - Transportation Services 10/1/2017 -                 Previous:                 Previous:          Previous: $0.00
               9/30/2018 -
               10/1/2018 - 9/30/2019                                                     =III                        $0.0000            Change: $0.00

               Transportation outside the 300 mile radius shall be billed on a Change                            Change: $0.0000        Current: $0.00
                cost reimbursement basis for hours and mileage at the GSA POV
                Mileage Rate in Effect at the Time Services are Provided
               Line Period of Performance: 11/14/2017 - 09/30/2019




                                                                        EXHIBIT B
                                                                        Page 26
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.425 Page 23 of 96




                                                                                                       15M40018DA35000011P00011 Page 4 of 7


              Base Period                                                          Current                Current: 50.0000

     1002   Housing Detention Services - Capacity725                                   Previous:              Previous:      Previous: $0,00
            Fixed Monthly Pa ent
            Incremental o
                                                                                       0.000000               $0.0000        Change:$0.00
            Transportation services within a 300 mile radius of the facility and
             within the State of California are included.                          Change:0.000000        Change: $0.0000     Current: $0.00

            Line Period of Performance: 10/01/2021 - 09/30/2022                    Current: 0.000000      Current: $0.0000
              Unexercised Option
     1003     •rrectional Officer - Transportation Services                            Previous:              Previous:      Previous: $0.00

            Transportation outside the 300 mile radius shall be billed on a     0.000000                      $0.0000        Change: $0.00
             cost reimbursement basis for hours and mileage at the GSA POV
             Mileage Rate in Effect at the Time Services are Provided       Change:0.000000                 hange: $0.0000   Current: $0.00

             Line Period of Performance: 10/01/2021 - 09/30/2022                   Current:0.000000        urrent: $0.0000
              Unexercised Option
     1004   Housing Detention Services - Ca      cit 725                               Previous:             Previous:       Previous: $0,00
            Fixed Monthly &tient
            Incremental of
                                                                                       0.000000               $0.0000        Change:$0.00
            Transportation services within a 300 mile radius of the facility and
             within the State of California are Included.                          Change: 0.000000       Change: 50.0000    Current: $0.00

            Line Period of Performance: 10/01/2022 - 09/30/2023                    Current: 0,000000      Current: 50.0000
             Unexercised Option
     1005           ional Officer - Transportation Services                            Previous:             Previous:       Previous: $0.00

            Transportation outside the 300 mile radius shall be billed on a     0.000000                      50.0000        Change:$0.00
             cost reimbursement basis for hours and mileage at the GSA POV
             Mileage Rate in Effect at the Time Services are Provided       Change:0.000000                hange: $0.0000    Current: $0.00

              Me Period of Performance: 10/01/2022 - 09/30/2023                    Current: 0.000000       urrent: 50,000
             Base Period
     2001   Housing Detention Services - Ca acit 725                                   Previous:             Previous:       Previous: $0.00
            Fixed Monthlyfiaiwrient
            Incremental o
                                                                                                              50.0000        Change: $0.00
            Transportation services within a 300 mile radius of the facility and
             within the State of California are Included.                          Change                 Change: $0,0000    Current: $0.00

            Line Period of Performance: 10/01/2023 - 09/30/2024                    Current:               Current: 50.0000
             Unexercised Option
     2002   Correctional Officer - Transportation Services                             Previous:             Previous:       Previous: $0.00
            11111
            Transportation outside the 300 mile radius shall be billed on a    MIN                            50.0000        Change:$0.00
             cost reimbursement basis for hours and mileage at the GSA POV
             Mileage Rate in Effect at the Time Services are Provided       Change                        Change: 50.0000    Current: $0.00

            Line Period of Performance: 10/01/2023 - 09/30/2024                    Current:               Current: $0.0000
             Unexercised Option
     2003   Housing Detention Services - Ca id 725                                     Previous:             Previous:       Previous: $0.00
            Fixed Monthly Pa ment
            Incremental o
                                                                                                              50.0000        Change:$0.00
            Transportation services within a 300 mile radius of the facility and
             within the State of California are included.                          Change:                Change:$0.0000     Current: $0.00

            Line Period of Performance: 10/01/2024 - 09/30/2025                    Current:               Current: $0,0000
             Unexercised Option
     2004   Correctional Officer - Transportation Services                             Previous:             Previous:       Previous: $0.00

                                                                                                              $0,0000        Change: $0.00




                                                                    EXHIBIT B
                                                                    Page 27
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.426 Page 24 of 96




                                                                                                             15M40018DA3500001/P00011 Page 5 of 7

                Transportation outside the 300 mile radius shall be billed on a
                 cost reimbursement basis for hours and mileage at the GSA POV                                    Change: $0.0000     Current: $0.00
                 Mileage Rate in Effect at the Time Services are Provided
                                                                                                                  Current: $0.0000
                Line Period of Performance: 10/01/2024 - 09/30/2025
                 Unexercised Option
     3001       Housing Detention Services - Ca icit 72                                                              Previous:       Previous: $0.00
                Fixed Monthly Pa
                Incremental o
                                                                                                                      $0.0000        Change:$0,00
                Transportation services within a 300 mile radius of the facility and
                 within the State of California are included.
                                                                                                                  Change: $0.0000    Current: $0.00

                  ne Period of Performance: 10/01/2025 - 09/3012026                                              Current: $0.0000
                 Unexercised Option
     3002       Correctional Officer - Transportation Services                                                       Previous:       Previous:$0.00

                Transportation outside the 300 mile radius shall be billed on a                                       $0.0000        Change:$0.00
                 cost reimbursement basis for hours and mileage at the GSA POV
                 Mileage Rate in Effect at the Time Services are Provided
                                                                                                                 Change: $0.0000     Current: $0.00

                Line Period of Performance: 10/01/2025.09/30/2026                      Current:                  Current: $0.0000
                 Unexercised Option
     3003       Housing Detention Services - Ca icit 725                                   Previous:                 Previous:       Previous:$0.00
                Fixed Monthlylot
                Incremental of
                                                                                           MEI                       $0.0000         Change:$0.00
                Transportation services within a 300 mile radius of the facility and
                 within the State of California are Included.
                                                                                                                 Change:$0.0000      Current: $0.00

                Line Period of Performance: 10/01/2026 - 09/3012027                                              Current: $0,0000
                 Unexercised Option
     3004         rrational Officer - Transportation Services                                                        Previous:
                i                                                                                                    $0,0000
                                                                                                                                     Previous: $0.00

                                                                                                                                     Change:$0.00
                Transportation outside the 300 mile radius shall be billed on a
                 cost reimbursement basis for hours and mileage at the GSA POV
                 Mileage Rate in Effect at the Time Services are Provided
                                                                                                                 Change: $0,0000     Current: $0.00

                Line Period of Performance: 10/01/2026 - 09/30/2027                                              Current: $0.0000
                 Unexercised Option
                                                                                                                      Base Total:     Original: $0.00
                                                                                                                                      Change: $0.00
                                                                                                                                      Current: $0.00
                                                                                                         ExercisedOptions Total:     Previous: $0.00
                                                                                                                                     Change: $0.00
                                                                                                                                      Current: $0.00
                                                                                                       Unexercised Options Total:    Previous: $0.00
                                                                                                                                     Change: $0,00
                                                                                                                                      Current: $0.00
                                                                                                         Base and Options Total:     Previous: $0.00
                                                                                                                                     Change: $0.00
                                                                                                                                      Current: $0.00



   FUNDING DETAILS:


    ITEM FUNDING LINE              OBLIGATED AMOUNT                                                ACCOUNTING CODES

    NO.

    N/A     1                          Previous: $0.00

                                        Change: $0.00

                                        Current: $0.00




                                                                         EXHIBIT B
                                                                         Page 28
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.427 Page 25 of 96




                                                                                 15M40018DA3500001/P00011 Page 6 of 7

                               PREVIOUS:$0.00

                                   CHANGE: $0.00

                                   CURRENT: $0.00




    Section C - Description/Specifications/Statement of Work




    Clauses By Full Text

    C.9.A.9.6 Staffing Vacancies

    The United States Marshals Service(USMS)approved staffing plan serves to document the agreed upon
    staffing level of the facility, and also serves as the basis for equitable adjustments in accordance with the FAR
    52.222.43 Fair Labor Standards Act and Service Contract Labor Standards — Price Adjustment(Multiple Year
    and Option Contracts) applicable to this contract. The number, type and distribution of staff as described in the
    staffing plan shall be maintained throughout the term of the contract. Any requested changes to the number,
    type and/or distribution of staff described in the approved staffing plan must be submitted in writing to the
    Contracting Officer(CO)for approval prior to implementation.

    Each month, the contractor shall submit to the CO and COR a current staffing report reflecting all staffed
    and vacant positions by department, to include entry on duty dates(EOD)for all active employees, and
    vacancy dates for all vacant positions. The report shall also include the total number of days a position has
    remained vacant and the average monthly vacancy rate by department. The report shall be in a similar form and
    formatting as the USMS approved staffing plan.

   Staffing levels shall not fall below a monthly average of90% for Detention Security Services,85% for Medical
   Services and 85% for all other departments of the United States Marshal Service(USMS)approved staffing
   plan. Staffing levels for all departments other than Detention Security Services and Medical Services will be
   calculated in the aggregate.

   Individual vacancies of 120 days or greater or departmental staffing levels less than indicated above that USMS
   deems a contributing factor to a performance deficiency may result in a deduction from the monthly invoice.
   The USMS will calculate the deduction retroactive from the day one of the vacancy and continue the deduction
   until the vacancy replacement's entry on duty(EOD)date, excluding the days for the USMS conditional
   approval process. Positions not on the approved staffing plan shall not be used to offset staffing vacancies
   unless the contractor receives prior written authorization from the CO.

   Daily correctional staff assignment rosters which reflect both scheduled and actual assignments, by shift and
   for each post, shall be maintained for the facility for six years. Correctional staff assignment rosters will
   correspond to the facility's contract staffing plan.




                                                     EXHIBIT B
                                                     Page 29
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.428 Page 26 of 96




                                                                                  15M40018DA3500001/P00011 Page 7 of 7


    Section D - Packaging and Marking

    No Clauses



    Section E - Inspection and Acceptance

    No Clauses



    Section F - Deliveries and Performance

    No Clauses



   Section G - Contract Administration Data

    No Clauses



   Section H - Special Contract Requirements

    No Clauses



   Section l - Contract Clauses

   No Clauses



   Section J - List of Attachments

   No Clauses

   Identifier   'Title                                                                       Number of
                                                                                             Pages
    1            print MIN/15M40018DA3500001 2019-06-26 14:53:41.209 2050822920
    2            print MIN/15M40018DA3500001 2019-09-25 17:18:51.26 1972234656




                                                              EXHIBIT B
                                                              Page 30
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.429 Page 27 of 96



     beta.SAM.gov                                                                       Page 1 of 20




                    "REGISTER OF WAGE DETERMINATIONS UNDER     I       U.S. DEPARTMENT OF
      LABOR

              THE SERVICE CONTRACT ACT              EMPLOYMENT STANDARDS ADMINISTRATION
      By direction of the Secretary of Labor               WAGE AND HOUR DIVISION

                                                           WASHINGTON D.C.   20210




                                                  Wage Determination No.: 2015-5635

      Daniel W. Simms            Division of                 Revision No.: 11
      Director             Wage Determinations'     Date Of Last Revision: 08/02/2019



      Note: Under Executive Order (EO) 13658 an hourly minimum wage of $10.60 for

      calendar year 2019 applies to all contracts subject to the Service Contract

      Act for which the contract is awarded (and any solicitation was issued) on or

      after January 1 2015. If this contract is covered by the EO the contractor

      must pay all workers in any classification listed on this wage determination

      at least $10.60 per hour (or the applicable wage rate listed on this wage

      determination if it is higher) for all hours spent performing on the contract

      in calendar year 2019. The EO minimum wage rate will be adjusted annually.

      Additional information on contractor requirements and worker protections under

      the EO is available at www.dol.gov/whd/govcontracts.




      State: California




      Area: California County of San Diego




                 **Fringe Benefits Required Follow the Occupational Listing**




    https://beta.sam.gov/wage-determination/2015-5635/11/document                         9/25/2019


                                               EXHIBIT B
                                               Page 31
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.430 Page 28 of 96



     beta.SAM.gov                                                              Page 2 of 20


      OCCUPATION CODE - TITLE                                       FOOTNOTE       RATE



      01000 - Administrative Support And Clerical Occupations

        01011 - Accounting Clerk I                                                17.17

        01012 - Accounting Clerk II                                               19.27

        01013 - Accounting Clerk III                                              21.56

        01020 - Administrative Assistant                                          31.30

        01035 - Court Reporter                                                    28.06

        01041 - Customer Service Representative I                                 14.32

        01042 - Customer Service Representative II                                16.10

        01043 - Customer Service Representative III                               17.57

        01051 - Data Entry Operator I                                             15.00

        01052 - Data Entry Operator II                                            16.37

        01060 - Dispatcher Motor Vehicle                                         21.88

        01070 - Document Preparation Clerk                                        17.13

        01090 - Duplicating Machine Operator                                      17.13

        01111 - General Clerk I                                                   14.38

        01112 - General Clerk II                                                  15.69

        01113 - General Clerk III                                                 17.62

        01120 - Housing Referral Assistant                                        21.96
        01141 - Messenger Courier                                                 15.89
        01191 - Order Clerk I                                                     17.13
        01192 - Order Clerk II                                                    18.68
        01261 - Personnel Assistant (Employment) I                                18.29
        01262 - Personnel Assistant (Employment) II                               20.67
        01263 - Personnel Assistant (Employment) III                              23.10
        01270 - Production Control Clerk                                          24.21
        01290 - Rental Clerk                                                      16.09
        01300 - Scheduler Maintenance                                            17.61
        01311 - Secretary I                                                       17.61
        01312 - Secretary II                                                      19.70
        01313 - Secretary III                                                     21.96
        01320 - Service Order Dispatcher                                          19.56
        01410 - Supply Technician                                                 31.30
        01420 - Survey Worker                                                    19.16
        01460 - Switchboard Operator/Receptionist                                15.81
        01531 - Travel Clerk I                                                   16.35




    https://beta.sam.gov/wage-determination/2015-5635/11/document                9/25/2019


                                              EXHIBIT B
                                              Page 32
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.431 Page 29 of 96



     beta.SAM.gov                                                    Page 3 of 20


        01532 - Travel Clerk IT                                         17.86
        01533 - Travel Clerk III                                        19.61
        01611 - Word Processor I                                        16.12
        01612 - Word Processor II                                       18.09
        01613 - Word Processor III                                     20.24
      05000 - Automotive Service Occupations

        05005 - Automobile Body Repairer Fiberglass                   22.28
        05010 - Automotive    Electrician                              22.37

        05040 - Automotive Glass Installer                             21.55

        05070 - Automotive Worker                                      21.55

        05110 - Mobile Equipment Servicer                              19.83
        05130 - Motor Equipment Metal Mechanic                         23.16

        05160 - Motor Equipment Metal Worker                           21.55

        05190 - Motor Vehicle Mechanic                                 22.75

        05220 - Motor Vehicle Mechanic Helper                          18.60

        05250 - Motor Vehicle Upholstery Worker                        20.75

        05280 - Motor Vehicle Wrecker                                  21.55

        05310 - Painter Automotive                                    22.79

        05340 - Radiator Repair Specialist                             21.55

        05370 - Tire Repairer                                          15.52

        05400 - Transmission Repair Specialist                         23.16

      07000 - Food Preparation And Service Occupations

        07010 - Baker                                                  13.36

        07041 - Cook I                                                 15.02

        07042 - Cook II                                                17.08

        07070 - Dishwasher                                             11.47

        07130 - Food Service Worker                                    12.39

        07210 - Meat Cutter                                            15.71

        07260 - Waiter/Waitress                                        12.14

      09000 - Furniture Maintenance And Repair Occupations

        09010 - Electrostatic Spray Painter                            19.94

        09040 - Furniture Handler                                      15.11

        09080 - Furniture Refinisher                                   21.93

        09090 - Furniture Refinisher Helper                            17.69

        09110 - Furniture Repairer Minor                              20.29

        09130 - Upholsterer                                            21.93

      11000 - General Services And Support Occupations




    https://beta.sam.gov/wage-determination/2015-5635/1 1/document    9/25/2019


                                              EXHIBIT B
                                              Page 33
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.432 Page 30 of 96



     beta.SAM.gov                                                   Page 4 of 20


        11030 - Cleaner Vehicles                                      12.96

        11060 - Elevator Operator                                      14.41

        11090 - Gardener                                               17.83

        11122 - Housekeeping Aide                                      14.41

        11150 - Janitor                                                14.41

        11210 - Laborer Grounds Maintenance                           14.18

        11240 - Maid or Houseman                                       13.20

        11260 - Pruner                                                 13.45

        11270 - Tractor Operator                                       16.60

        11330 - Trail Maintenance Worker                               14.18

        11360 - Window Cleaner                                         15.81

      12000 - Health Occupations

        12010 - Ambulance Driver                                       18.34

        12011 - Breath Alcohol Technician                              24.48

        12012 - Certified Occupational Therapist Assistant             31.44

        12015 - Certified Physical Therapist Assistant                 32.56

        12020 - Dental Assistant                                       19.60

        12025 - Dental Hygienist                                       46.86
        12030 - EKG Technician                                         31.67

        12035 - Electroneurodiagnostic Technologist                    31.67
        12040 - Emergency Medical Technician                           18.34
        12071 - Licensed Practical Nurse I                             21.88
        12072 - Licensed Practical Nurse II                            24.48
        12073 - Licensed Practical Nurse III                           27.29
        12100 - Medical Assistant                                      17.88
        12130 - Medical Laboratory Technician                          25.70
        12160 - Medical Record Clerk                                   20.11
        12190 - Medical Record Technician                              22.50
        12195 - Medical Transcriptionist                               23.70
        12210 - Nuclear Medicine Technologist                          49.63
        12221 - Nursing Assistant I                                    12.76
        12222 - Nursing Assistant II                                   14.35
        12223 - Nursing Assistant III                                  15.65
        12224 - Nursing Assistant IV                                  17.57
        12235 - Optical Dispenser                                     21.24
        12236 - Optical Technician                                    19.36
        12250 - Pharmacy Technician                                   18.03




    https://beta.sam.gov/wage-determination/2015-5635/11/doeument    9/25/2019


                                              EXHIBIT B
                                              Page 34
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.433 Page 31 of 96



     beta.SAM.gov                                                   Page 5 of 20


        12280 - Phlebotomist                                           21.00
        12305 - Radiologic Technologist                                40.87
        12311 - Registered Nurse I                                     29.75
        12312 - Registered Nurse II                                    35.92
        12313 - Registered Nurse II Specialist                       35.92
        12314 - Registered Nurse TIT.                                 42.67
        12315 - Registered Nurse III Anesthetist                     42.67
        12316 - Registered Nurse IV                                   51.14
        12317 - Scheduler (Drug and Alcohol Testing)                  30.33
        12320 - Substance Abuse Treatment Counselor                   20.61
      13000 - Information And Arts Occupations

        13011 - Exhibits Specialist I                                 21.86

        13012 - Exhibits Specialist II                                27.09

        13013 - Exhibits Specialist III                               33.14

        13041 - Illustrator I                                         23.23

        13042 - Illustrator II                                        28.78

        13043 - Illustrator III                                       35.20

        13047 - Librarian                                             33.96

        13050 - Library Aide/Clerk                                    16.07

        13054 - Library Information Technology Systems                30.67

        Administrator

        13058 - Library Technician                                    20.85

        13061 - Media Specialist I                                    22.13

        13062 - Media Specialist II                                   24.75

        13063 - Media Specialist III                                  27.59

        13071 - Photographer I                                        16.99

        13072 - Photographer II                                       19.00

        13073 - Photographer III                                      23.54

        13074 - Photographer IV                                       28.80

        13075 - Photographer V                                        34.84

        13090 - Technical Order Library Clerk                         20.18

        13110 - Video Teleconference Technician                       20.28

      14000 - Information Technology Occupations

        14041 - Computer Operator I                                   17.02

        14042 - Computer Operator II                                  19.04

        14043 - Computer Operator III                                 21.22

        14044 - Computer Operator IV                                  23.58




    https://beta.sam.gov/wage-determination/2015-5635/11/document    9/25/2019


                                              EXHIBIT B
                                              Page 35
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.434 Page 32 of 96



     beta.SAM.gov                                                            Page 6 of20


        14045 - Computer Operator V                                             26.11

        14071 - Computer Programmer I                              (see 1)

        14072 - Computer Programmer II                             (see 1)

        14073 - Computer Programmer III                            (see 1)

        14074 - Computer Programmer IV                             (see 1)

        14101 - Computer Systems Analyst I                         (see 1)

        14102 - Computer Systems Analyst II                        (see 1)

        14103 - Computer Systems Analyst III                       (see 1)

        14150 - Peripheral Equipment Operator                                   17.02

        14160 - Personal Computer Support Technician                            23.58

        14170 - System Support Specialist                                       33.91

      15000 - Instructional Occupations

        15010 - Aircrew Training Devices Instructor (Non-Rated)                 31.62

        15020 - Aircrew Training Devices Instructor (Rated)                     38.26

        15030 - Air Crew Training Devices Instructor (Pilot)                    45.86

        15050 - Computer Based Training Specialist / Instructor                 31.62

        15060 - Educational Technologist                                        36.14

        15070 - Flight Instructor (Pilot)                                       45.86
        15080 - Graphic Artist                                                  26.04
        15085 - Maintenance Test Pilot Fixed Jet/Prop                         45.86
        15086 - Maintenance Test Pilot Rotary Wing                             45.86
        15088 - Non-Maintenance Test/Co-Pilot                                   45.86
        15090 - Technical Instructor                                            27.52
        15095 - Technical Instructor/Course Developer                           33.68
        15110 - Test Proctor                                                    22.23
        15120 - Tutor                                                           22.23
      16000 - Laundry Dry-Cleaning Pressing And Related Occupations

        16010 - Assembler                                                       13.13
        16030 - Counter Attendant                                               13.13
        16040 - Dry Cleaner                                                     15.01
        16070 - Finisher Flatwork Machine                                     13.13
        16090 - Presser Hand                                                   13.13
        16110 - Presser Machine Drycleaning                                   13.13
        16130 - Presser Machine Shirts                                        13.13
        16160 - Presser Machine Wearing Apparel Laundry                      13.13
        16190 - Sewing Machine Operator                                        15.63
        16220 - Tailor                                                         16.26




    haps://beta.sam.gov/wage-determination/2015-5635/11/document               9/25/2019


                                             EXHIBIT B
                                             Page 36
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.435 Page 33 of 96



    beta.SAM.gov                                                    Page 7 of 20


        16250 - Washer Machine                                       13.75
      19000 - Machine Tool Operation And Repair Occupations

        19010 - Machine-Tool Operator (Tool Room)                     23.76
        19040 - Tool And Die Maker                                    27.83
      21000 - Materials Handling And Packing Occupations

        21020 - Forklift Operator                                     19.91
        21030 - Material Coordinator                                  24.21
        21040 - Material Expediter                                    24.21
        21050 - Material Handling Laborer                             13.59
        21071 - Order Filler                                          15.33
        21080 - Production Line Worker (Food Processing)              19.91

        21110 - Shipping Packer                                       16.05

        21130 - Shipping/Receiving Clerk                              16.05

        21140 - Store Worker I                                        13.88

        21150 - Stock Clerk                                           18.24

        21210 - Tools And Parts Attendant                             19.91

        21410 - Warehouse Specialist                                  19.91

      23000 - Mechanics And Maintenance And Repair Occupations

       23010 - Aerospace Structural Welder                            32.35

       23019 - Aircraft Logs and Records Technician                   26.09

       23021 - Aircraft Mechanic I                                    31.16

       23022 - Aircraft Mechanic II                                   32.35

       23023 - Aircraft Mechanic III                                  33.49

       23040 - Aircraft Mechanic Helper                               22.75

       23050 - Aircraft Painter                                      29.48

       23060 - Aircraft Servicer                                      26.09

        23070 - Aircraft Survival Flight Equipment Technician         29.48

        23080 - Aircraft Worker                                       27.79

       23091 - Aircrew Life Support Equipment (ALSE) Mechanic         27.79

        I

        23092 - Aircrew Life Support Equipment (ALSE) Mechanic        31.16

        II

        23110 - Appliance Mechanic                                    23.50

        23120 - Bicycle Repairer                                      17.07

        23125 - Cable Splicer                                         38.21

        23130 - Carpenter Maintenance                                25.40

        23140 - Carpet Layer                                          21.97




    https://beta.sam.gov/wage-determination/2015-5635/11/document    9/25/2019


                                              EXHIBIT B
                                              Page 37
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.436 Page 34 of 96



     beta.SAM.gov                                                   Page 8 of 20



        23160 - Electrician Maintenance                               28.97

        23181 - Electronics Technician Maintenance I                   27.55

        23182 - Electronics Technician Maintenance II                  29.24

        23183 - Electronics Technician Maintenance III                 30.90

        23260 - Fabric Worker                                          24.32

        23290 - Fire Alarm System Mechanic                             25.31

        23310 - Fire Extinguisher Repairer                             22.78

        23311 - Fuel Distribution System Mechanic                      37.96

        23312 - Fuel Distribution System Operator                      29.77

        23370 - General Maintenance Worker                             19.80

        23380 - Ground Support Equipment Mechanic                      31.16

        23381 - Ground Support Equipment Servicer                      26.09

        23382 - Ground Support Equipment Worker                        27.79

        23391 - Gunsmith I                                             22.78

        23392 - Gunsmith II                                            25.90

        23393 - Gunsmith III                                           29.05

        23410 - Heating Ventilation And Air-Conditioning              28.11

        Mechanic

        23411 - Heating Ventilation And Air Contidioning              29.18
        Mechanic (Research Facility)

        23430 - Heavy Equipment Mechanic                               28.70
        23440 - Heavy Equipment Operator                               30.28
        23460 - Instrument Mechanic                                    28.24
        23465 - Laboratory/Shelter Mechanic                            27.49
        23470 - Laborer                                                13.59
        23510 - Locksmith                                              23.41
        23530 - Machinery Maintenance Mechanic                         27.92
        23550 - Machinist Maintenance                                 22.95
        23580 - Maintenance Trades Helper                              16.57
        23591 - Metrology Technician I                                 28.24
        23592 - Metrology Technician II                                29.32
        23593 - Metrology Technician III                               30.36
        23640 - Millwright                                             30.05
        23710 - Office Appliance Repairer                              21.74
        23760 - Painter Maintenance                                  21.93
        23790 - Pipefitter Maintenance                               26.37
        23810 - Plumber Maintenance                                  24.95




    https://beta.sam.gov/wage-determination/2015-5635/11/document     9/25/2019


                                              EXHIBIT B
                                              Page 38
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.437 Page 35 of 96



     beta.SAM.gov                                                   Page 9 of 20


        23820 - Pneudraulic Systems Mechanic                           29.05
        23850 - Rigger                                                 27.04
        23870 - Scale Mechanic                                         25.67
        23890 - Sheet-Metal Worker Maintenance                       30.04
        23910 - Small Engine Mechanic                                 21.12
        23931 - Telecommunications Mechanic I                         28.77
        23932 - Telecommunications Mechanic II                        29.86
        23950 - Telephone Lineman                                     34.41
        23960 - Welder Combination Maintenance                      23.95
        23965 - Well Driller                                          28.10

        23970 - Woodcraft Worker                                      29.05

        23980 - Woodworker                                            22.57

      24000 - Personal Needs Occupations

        24550 - Case Manager                                          18.47

        24570 - Child Care Attendant                                  12.64

        24580 - Child Care Center Clerk                               19.94

        24610 - Chore Aide                                            11.75

        24620 - Family Readiness And Support Services                 18.47

        Coordinator

        24630 - Homemaker                                             20.77

      25000 - Plant And System Operations Occupations

        25010 - Boiler Tender                                         34.98

        25040 - Sewage Plant Operator                                 32.68

        25070 - Stationary Engineer                                   34.98

        25190 - Ventilation Equipment Tender                          25.53

        25210 - Water Treatment Plant Operator                        32.68

      27000 - Protective Service Occupations

        27004 - Alarm Monitor                                         28.65

        27007 - Baggage Inspector                                     13.98

        27008 - Corrections Officer                                   34.46

        27010 - Court Security Officer                                33.41

        27030 - Detection Dog Handler                                 23.51

        27040 - Detention Officer                                     34.46

        27070 - Firefighter                                           32.36

        27101 - Guard I                                               13.98

        27102 - Guard II                                              23.51

        27131 - Police Officer I                                      39.72




    https://beta.sam.gov/wage-determination/2015-5635/11/document     9/25/2019


                                              EXHIBIT B
                                              Page 39
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.438 Page 36 of 96



    beta.SAM.gov                                                              Page 10 of 20


        27132 - Police Officer II                                                 44.15

      28000 - Recreation Occupations

        28041 - Carnival Equipment Operator                                       15.45

        28042 - Carnival Equipment Repairer                                       16.60

        28043 - Carnival Worker                                                   12.03

        28210 - Gate Attendant/Gate Tender                                        15.81

        28310 - Lifeguard                                                         16.03

        28350 - Park Attendant (Aide)                                             17.69

        28510 - Recreation Aide/Health Facility Attendant                         12.91

        28515 - Recreation Specialist                                             21.91

        28630 - Sports Official                                                   14.08
        28690 - Swimming Pool Operator                                            18.88
      29000 - Stevedoring/Longshoremen Occupational Services

        29010 - Blocker And Bracer                                                29.02
        29020 - Hatch Tender                                                      29.02
        29030 - Line Handler                                                      29.02
        29041 - Stevedore I                                                       27.24
        29042 - Stevedore II                                                      30.79
      30000 - Technical Occupations

        30010 - Air Traffic Control Specialist Center (HFO)         (see 2)      43.19
        30011 - Air Traffic Control Specialist Station (HFO)        (see 2)      29.78
        30012 - Air Traffic Control Specialist Terminal (HFO) (see 2)            32.79
        30021 - Archeological Technician I                                        20.59
        30022 - Archeological Technician II                                       22.84
        30023 - Archeological Technician III                                      28.30
        30030 - Cartographic Technician                                           28.30
        30040 - Civil Engineering Technician                                      28.48
        30051 - Cryogenic Technician I                                            29.62
        30052 - Cryogenic Technician II                                           32.72
        30061 - Drafter/CAD Operator I                                            20.42
        30062 - Drafter/CAD Operator II                                           22.84
        30063 - Drafter/CAD Operator III                                          25.47
        30064 - Drafter/CAD Operator IV                                           31.34
        30081 - Engineering Technician I                                          18.88
        30082 - Engineering Technician II                                        21.19
        30083 - Engineering Technician III                                       23.70
        30084 - Engineering Technician IV                                        29.36




    https://beta.sam.gov/wage-determination/2015-5635/11/document                9/25/2019


                                              EXHIBIT B
                                              Page 40
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.439 Page 37 of 96



     beta.SAM.gov                                                             Page 11 of20


        30085 - Engineering Technician V                                         35.91
        30086 - Engineering Technician VI                                        43.45
        30090 - Environmental Technician                                         25.64
        30095 - Evidence Control Specialist                                      26.75
        30210 - Laboratory Technician                                            23.32
        30221 - Latent Fingerprint Technician I                                  31.77
        30222 - Latent Fingerprint Technician II                                 35.09
        30240 - Mathematical Technician                                          27.79
        30361 - Paralegal/Legal Assistant I                                      21.71
        30362 - Paralegal/Legal Assistant II                                     26.91
        30363 - Paralegal/Legal Assistant III                                    32.91
        30364    Paralegal/Legal Assistant IV                                    39.82
        30375 - Petroleum Supply Specialist                                      32.72
        30390 - Photo-Optics Technician                                          28.30
        30395 - Radiation Control Technician                                     32.72

        30461 - Technical Writer I                                               26.82

        30462 - Technical Writer II                                              32.81

        30463 - Technical Writer III                                             39.69

        30491 - Unexploded Ordnance (UXO) Technician I                           27.45

        30492 - Unexploded Ordnance (UXO) Technician II                          33.21

        30493 - Unexploded Ordnance (UXO) Technician III                         39.80

        30494 - Unexploded (UXO) Safety Escort                                   27.45

        30495 - Unexploded (UXO) Sweep Personnel                                 27.45

        30501 - Weather Forecaster I                                             29.62

        30502 - Weather Forecaster II                                            36.02

        30620 - Weather Observer Combined Upper Air Or              (see 2)     25.47

        Surface Programs

        30621 - Weather Observer Senior                             (see 2)     28.30

      31000 - Transportation/Mobile Equipment Operation Occupations

        31010 - Airplane Pilot                                                   33.21

        31020 - Bus Aide                                                         14.37

        31030 - Bus Driver                                                       18.35

        31043 - Driver Courier                                                   15.03

        31260 - Parking and Lot Attendant                                        11.71

        31290 - Shuttle Bus Driver                                               16.14

        31310 - Taxi Driver                                                      13.18

        31361 - Truckdriver Light                                               16.14




    https://beta.sam.gov/wage-determination/2015-5635/11/document               9/25/2019


                                              EXHIBIT B
                                              Page 41
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.440 Page 38 of 96



     beta.SAM.gov                                                                 Page 12 of 20


        31362 - Truckdriver Medium                                                   18.11

        31363 - Truckdriver Heavy                                                    21.40

        31364 - Truckdriver Tractor-Trailer                                          21.40

      99000 - Miscellaneous Occupations

        99020 - Cabin Safety Specialist                                               16.19

        99030 - Cashier                                                               12.02

        99050 - Desk Clerk                                                            13.47

        99095 - Embalmer                                                              24.43

        99130 - Flight Follower                                                       27.45

        99251 - Laboratory Animal Caretaker I                                         15.26

        99252 - Laboratory Animal Caretaker II                                        16.01

        99260 - Marketing Analyst                                                     30.03
        99310 - Mortician                                                             24.43
        99410 - Pest Controller                                                       15.69
        99510 - Photofinishing Worker                                                 19.41
        99710 - Recycling Laborer                                                     24.00
        99711 - Recycling Specialist                                                  29.16
        99730 - Refuse Collector                                                      22.78
        99810 - Sales Clerk                                                           13.18
        99820 - School Crossing Guard                                                 16.76
        99830 - Survey Party Chief                                                    32.22
        99831 - Surveying Aide                                                        21.05
        99832 - Surveying Technician                                                  29.30
        99840 - Vending Machine Attendant                                             14.19
        99841 - Vending Machine Repairer                                              16.90
        99842 - Vending Machine Repairer Helper                                       14.09




      Note: Executive Order (EO) 13706 Establishing Paid Sick Leave for Federal




    https://beta.sam.gov/wage-determination/2015-5635/11/document                   9/25/2019


                                              EXHIBIT B
                                              Page 42
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.441 Page 39 of 96



    beta.SAM.gov                                                                    Page 13 of20


      Contractors applies to all contracts subject to the Service Contract Act for which

      the contract is awarded (and any solicitation was issued) on or after January 1

      2017.   If this contract is covered by the EO the contractor must provide employees

      with 1 hour of paid sick leave for every 30 hours they work up to 56 hours of paid

      sick leave each year. Employees must be permitted to use paid sick leave for their

      own illness injury or other health-related needs including preventive care; to

      assist a family member (or person who is like family to the employee) who is ill

      injured or has other health-related needs including preventive care; or for

      reasons resulting from or to assist a family member {or person who is like family

      to the employee) who is the victim of domestic violence sexual assault or

      stalking.    Additional information on contractor requirements and worker protections

      under the EO is available at www.dol.gov/whd/govcontracts.




      ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:




      HEALTH & WELFARE: $4.54 per hour up to 40 hours per week or $181.60 per week or

      $786.93 per month




      HEALTH & WELFARE EO 13706: $4.22 per hour up to 40 hours per week or $168.80 per

      week or $731.47 per month*




      *This rate is to be used only when compensating employees for performance on an SCA-

      covered contract also covered by EO 13706 Establishing Paid Sick Leave for Federal

      Contractors.    A contractor may not receive credit toward its SCA obligations for any

      paid sick leave provided pursuant to EO 13706.




       VACATION: 2 weeks paid vacation after i year of service with a contractor or




     https://beta.sam.gov/wage-determination/2015-5635/11/document                     9/25/2019


                                              EXHIBIT B
                                              Page 43
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.442 Page 40 of 96



    beta.SAM.gov                                                                    Page 14 of 20



      successor 3 weeks after 5 years and 4 weeks after 15 years.     Length of service

      includes the whole span of continuous service with the present contractor or

      successor wherever employed and with the predecessor contractors in the

      performance of similar work at the same Federal facility.     (Reg. 29 CFR 4.173)




      HOLIDAYS: A minimum of ten paid holidays per year:      New Year's Day Martin Luther

      King Jr.'s Birthday Washington's Birthday Memorial Day Independence Day

      Labor Day Columbus Day Veterans' Day Thanksgiving Day and Christmas Day. (A

      contractor may substitute for any of the named holidays another day off with pay in

      accordance with a plan communicated to the employees involved.)      (See 29 CFR 4.174)




      THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE FOLLOWING:




      1)   COMPUTER EMPLOYEES:   Under the SCA at section 8(b) this wage determination does

      not apply to any employee who individually qualifies as a bona fide executive

      administrative or professional employee as defined in 29 C.F.R. Part 541.     Because
      most Computer System Analysts and Computer Programmers who are compensated at a rate

      not less than $27.63 (or on a salary or fee basis at a rate not less than $455 per

      week) an hour would likely qualify as exempt computer professionals (29 C.F.R. 541.

      400) wage rates may not be listed on this wage determination for all occupations

      within those job families.    In addition because this wage determination may not

      list a wage rate for some or all occupations within those job families if the survey

      data indicates that the prevailing wage rate for the occupation equals or exceeds

      $27.63 per hour conformances may be necessary for certain nonexempt employees.         For

      example if an individual employee is nonexempt but nevertheless performs duties

      within the scope of one of the Computer Systems Analyst or Computer Programmer

      occupations for which this wage determination does not specify an SCA wage rate




    https://beta.sam.gov/wage-determination/2015-5635/11/document                         9/25/2019


                                              EXHIBIT B
                                              Page 44
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.443 Page 41 of 96



     beta.SAM.gov                                                                    Page 15 of20


      then the wage rate for that employee must be conformed in accordance with the

      conformance procedures described in the conformance note included on this wage

      determination.




      Additionally because job titles vary widely and change quickly in the computer

      industry job titles are not determinative of the application of the computer

      professional exemption.    Therefore the exemption applies only to computer employees

      who satisfy the compensation requirements and whose primary duty consists of:



           (1) The application of systems analysis techniques and procedures including

      consulting with users to determine hardware software or system functional

      specifications;



           (2) The design development documentation analysis creation testing or

      modification of computer systems or programs including prototypes based on and

      related to user or system design specifications;



           (3) The design documentation testing creation or modification of computer

      programs related to machine operating systems; or



           (4) A combination of the aforementioned duties the performance of which

      requires the same level of skills.     (29 C.F.R. 541.400).




      2)   AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY:     If you

      work at night as part of a regular tour of duty you will earn a night differential

      and receive an additional 10% of basic pay for any hours worked between 6pm and 6am.

       If you are a full-time employed (40 hours a week) and Sunday is part of your

      regularly scheduled workweek you are paid at your rate of basic pay plus a Sunday

      premium of 25% of your basic rate for each hour of Sunday work which is not overtime

      (i.e. occasional work on Sunday outside the normal tour of duty is considered

      overtime work).




    https://beta.sam.gov/wage-determination/2015-5635/11/document                       9/25/2019


                                              EXHIBIT B
                                              Page 45
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.444 Page 42 of 96



     beta.SAM.gov                                                                      Page 16 of 20




       ** HAZARDOUS PAY DIFFERENTIAL




       An 8 percent differential is applicable to employees employed in a position that

       represents a high degree of hazard when working with or in close proximity to

       ordnance explosives and incendiary materials.      This includes work such as

       screening blending dying mixing and pressing of sensitive ordnance explosives

       and pyrotechnic compositions such as lead azide black powder and photoflash powder.

        A11 dry-house activities involving propellants or explosives.      Demilitarization

       modification renovation demolition and maintenance operations on sensitive

       ordnance explosives and incendiary materials.      A11 operations involving re-grading

       and cleaning of artillery ranges.




       A 4 percent differential is applicable to employees employed in a position that

       represents a low degree of hazard when working with or in close proximity to

       ordnance (or employees possibly adjacent to) explosives and incendiary materials

       which involves potential injury such as laceration of hands face or arms of the

       employee engaged in the operation irritation of the skin minor burns and the like;

       minimal damage to immediate or adjacent work area or equipment being used.       A11

       operations involving unloading storage and hauling of ordnance explosive and

       incendiary ordnance material other than small arms ammunition.     These differentials

       are only applicable to work that has been specifically designated by the agency for

       ordnance explosives and incendiary material differential pay.




       ** UNIFORM ALLOWANCE




       If employees are required to wear uniforms in the performance of this contract




     https://beta.sam.gov/wage-determination/2015-5635/11/document                        9/25/2019


                                               EXHIBIT B
                                               Page 46
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.445 Page 43 of 96



     beta.SAM.gov                                                                  Page 17 of20


      (either by the terms of the Government contract by the employer by the state or

      local law etc.) the cost of furnishing such uniforms and maintaining (by

      laundering or dry cleaning) such uniforms is an expense that may not be borne by an

      employee where such cost reduces the hourly rate below that required by the wage

      determination. The Department of Labor will accept payment in accordance with the

      following standards as compliance:




      The contractor or subcontractor is required to furnish all employees with an

      adequate number of uniforms without cost or to reimburse employees for the actual

      cost of the uniforms.    In addition where uniform cleaning and maintenance is made

      the responsibility of the employee all contractors and subcontractors subject to

      this wage determination shall (in the absence of a bona fide collective bargaining

      agreement providing for a different amount or the furnishing of contrary

      affirmative proof as to the actual cost) reimburse all employees for such cleaning

      and maintenance at a rate of $3.35 per week (or $.67 cents per day).   However in

      those instances where the uniforms furnished are made of ""wash and wear""

      materials may be routinely washed and dried with other personal garments and do

      not require any special treatment such as dry cleaning daily washing or commercial

      laundering in order to meet the cleanliness or appearance standards set by the terms

      of the Government contract by the contractor by law or by the nature of the work

      there is no requirement that employees be reimbursed for uniform maintenance costs.




         SERVICE CONTRACT ACT DIRECTORY OF OCCUPATIONS




      The duties of employees under job titles listed are those described in the

      ""Service Contract Act Directory of Occupations"" Fifth Edition (Revision 1)

      dated September 2015 unless otherwise indicated.




         REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE Standard




    https://beta.sam.gov/wage-determinationJ2015-5635/11/document                     9/25/2019


                                              EXHIBIT B
                                              Page 47
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.446 Page 44 of 96



     beta.SAM.gov                                                                     Page 18 of20


      Form 1444 (SF-1444) **




      Conformance Process:




      The contracting officer shall require that any class of service employee which is

      not listed herein and which is to be employed under the contract (i.e. the work to

      be performed is not performed by any classification listed in the wage

      determination) be classified by the contractor so as to provide a reasonable

      relationship (i.e. appropriate level of skill comparison) between such unlisted

      classifications and the classifications listed in the wage determination (See 29 CFR

      4.6(b)(2)(i)).   Such conforming procedures shall be initiated by the contractor

      prior to the performance of contract work by such unlisted class(es) of employees

      (See 29 CFR 4.6(b)(2)(ii)).     The Wage and Hour Division shall make a final

      determination of conformed classification wage rate and/or fringe benefits which

      shall be paid to all employees performing in the classification from the first day

      of work on which contract work is performed by them in the classification.      Failure
      to pay such unlisted employees the compensation agreed upon by the interested

      parties and/or fully determined by the Wage and Hour Division retroactive to the

      date such class of employees commenced contract work shall be a violation of the Act

      and this contract.    (See 29 CFR 4.6(b)(2)(v)). When multiple wage determinations are

      included in a contract a separate SF-1444 should be prepared for each wage

      determination to which a class(es) is to be conformed.




      The process for preparing a conformance request is as follows:




      1) When preparing the bid the contractor identifies the need for a conformed

      occupation(s) and computes a proposed rate(s).




    https://beta.sam.gov/wage-determination/2015-5635/11/document                       9/25/2019


                                              EXHIBIT B
                                              Page 48
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.447 Page 45 of 96



     beta.SAM.gov                                                                   Page 19 of 20




      2) After contract award the contractor prepares a written report listing in order

      the proposed classification title(s) a Federal grade equivalency (FGE) for each

      proposed classification(s) job description(s) and rationale for proposed wage

      rate(s) including information regarding the agreement or disagreement of the

      authorized representative of the employees involved or where there is no authorized

      representative the employees themselves. This report should be submitted to the

      contracting officer no later than 30 days after such unlisted class(es) of employees

      performs any contract work.




      3) The contracting officer reviews the proposed action and promptly submits a report

      of the action together with the agency's recommendations and pertinent

      information including the position of the contractor and the employees to the U.S.

      Department of Labor Wage and Hour Division for review (See 29 CFR 4.6(b)(2)(ii)).




      4) Within 30 days of receipt the Wage and Hour Division approves modifies or

      disapproves the action via transmittal to the agency contracting officer or

      notifies the contracting officer that additional time will be required to process

      the request.




      5) The contracting officer transmits the Wage and Hour Division's decision to the

      contractor.




      6) Each affected employee shall be furnished by the contractor with a written copy

      of such determination or it shall be posted as a part of the wage determination (See

      29 CFR 4.6(b)(2) (iii)).




    https://beta.sam.gov/wage-determination/2015-5635/11/document                     9/25/2019


                                              EXHIBIT B
                                              Page 49
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.448 Page 46 of 96



     beta.SAM.gov                                                                   Page 20 of 20


      Information required by the Regulations must be submitted on SF-1444 or bond paper.
                                                                                              A




      When preparing a conformance request the ""Service Contract Act Directory of

      Occupations"" should be used to compare job definitions to ensure that duties

      requested are not performed by a classification already listed in the wage

      determination. Remember it is not the job title but the required tasks that

      determine whether a class is included in an established wage determination.

      Conformances may not be used to artificially split combine or subdivide

      classifications listed in the wage determination (See 29 CFR 4.152(c)(1))."




    https://beta.sam.gov/wage-determination/2015-5635/11/document                     9/25/2019


                                              EXHIBIT B
                                              Page 50
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.449 Page 47 of 96




                Exhibit C          EXHIBIT C
                                   Page 51
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.450 Page 48 of 96


                                                                                                                                           15M40020DA3500004 Page 1 of 14

                                                                              1. THIS CONTRACT IS A RATED ORDER UNDER DPAS RATING
      SOLICITATION, OFFER, AND AWARD                                          (15 CFR 700)

  2. CONTRACT NUMBER                                           3.SOLICITATION NUMBER           4. TYPE OF SOLICITATION S. DATE                    6, REQUISITION/PURCHASE
                                                                                                    SEALED BID (IFB)   ISSUED                     NUMBER
                                                                                                ••••
                                                                                                     NEGOTIATED
  15M400200A3500004                                                                                  gpoo)                             M-20- 98-R-000008
 7. ISSUED BY                                                     CODE       15M400               8. ADDRESS OFFER TO (If Ow Illanneln
   Prisoner Operations Division
   POD,CG-3 3rd Floor                                            Carrie Cross
   USMS Landover Operations Center                               (0)703-740-8436
   3601 Pennsy Drive                                             carrie.cross®usdoj.gov
       dover, 1411k 20785
 NOTE In sealed bid solicitations "offer and 'offeror' mean "bid* and "bidder".
                                                                           SOLICITATION
  9. Sealed offers In original and         copies for furnishing the supplies or services In the Schedule will be received at the place specified In tern 8, or If
  handcarned,In the depository located in                                                                  until 12:00                tracer limo 11/08/2019
                                                                                                                       (Hour)                      (Date)
  CAUTION LATE Submissions, Mcsfifications, and Withdraw      See Section L, Provision No. 52.214-7 or 52.215-1. M offers are subject to all terms and conditions
  contained in this solicItatirm
                              A. NAME                                     B.TELEPHONE(NO COLLECT CALLS)                    O.E-MAIL ADDRESS
         to. FOR
      INFORMATION                                                     AREA CODE        NUMBER                 EXT.
          CALL:               Carrie Cross                            703              740-8436                            carrie,cros usdoi,p,ov
                                                                      11.TABLE OF CONTENTS
 (X) SEC. i                                            DESCRIPTION                         PAGE(S) (X) I SEC.                             DESCRIPTION                       I PAGES)
                                                   P     - SCHEOUL                                                                       -C     CT CLAUSES
           A     ....4        IT •T.,„A.....• ar        •zi„                                              NM .0 4 L.                                                             35
           B     -. a•             "t.             • .,. - a. .c...irk •                                   PART III LIST OF DOCUMENTS.             IBITS AND OTHER ATTACHCONTRACT
           C     e        .-i Lei -.          - .tit, •1.1 .1 I                                              J           • .Inni.11111
           D     P. ,,,                        I,                                                                       PARTREPRESENTATIONS            IN    UCTION
                         At                        «I                                                                REPRESENTATIONS CERTIFICATIONS AND OTHER
                                                  ...                                                                STATEMENTS OF OFFERORS
   .    11111111111111111111111MIMIIIIIIIIIIIEll wirmAiwicuia,,Mt -111.01,01,14(1,1411M
   .     14 .:- isiiin..ft: *. rilMill111111111111MI=1111111111111111111111
                                    1                                     ig. Lva 1,311,7i11.10.01.tzlNA.VIV fltaIIIMIIIIIIIII
                                                                 OFFER (Mustbe fully completed by offeror)
 NOTE:Item 12 does not apply If the solicitation includes the provisions at 52.214-16, Minimum Bid Acceptance Period.
 12,In compliance with the above,the undersigned agrees, If this otter Is accepted within                                    calendar days(60 cviendarrclays unless a Melon,
     period Is Inserted by the offeror)from the date for receipt of offers specified above, to furnish any or all items upon which prices are offered at the price set opposite
     each Item, delivered at the designated polnffs), withIn the time specified In the schedule.
 13. DISCOUNT FOR PROMPT PAYMENT(See Seogon 4 Musa 16 CALENDAR DAYS(%)                            20 CALENDAR DAYS(%)          30 CALENDAR DAYS(%) 0
 No. 52.232-8)                                                                0.00'Ye                      0.00%                       0.00%               CALENDAR
 14.ACKNOWLEDGEMENT OF AMENDMENTS(The offeror                               AMENDMENT NO.                       DATE                 AMENDMENT NO. DAY S(eta)DATE
 acknowtodges receipt elamendmems to the SOUCITATION for offerors                                                                                                    040%
 and refuted &women's numbered and dared):


                                                   CODE a 461258100            j   FACILITY j 079815 17               16. NAME AND TITLE OF PERSON AUTHORIZED TO SIGN
                                                                                                                      OFFER (Tyne or Print)
 15A. NAME AND                 GEO SECURE SERVICES,LLC
 ADDRESS OF                    4955 TECHNOLOGY WAY
 OFFEROR                       BOCA RATON, FL 33431-3367
                               DUNS:079815117                                                                          VP - Contract Administration
    1513. TELEPHONE NUMBER                                                                                                                                        18. OFFER DATE
                                                           15C. CHECK IF REMITTANCE ADDRESS IS
 AREA CODE NUMBER      EXT.                                DIFFERENT FROM ABOVE - ENTER SUCH                                                                        12-23-19
                                                           ADDRESS IN SCHEDULE.
                                                                             AnrArci.,r 119 OA GLAIONEAVA AY OUVIATATIVIIEJ
 19. ACCEPTED AS TO ITEMS NUMBERED                                   20. AMOUNT                 21. ACCOUNTING AND APPROPRIATION



 22    UTHORITY FOR USING OTHER THAN
       10 U.S.C, 2304(c)( )
                                                           fn   .
                                                                     $0.00

                                                                 41 U.S.C, 253(c)( )
                                                                                             See Line Item Detail
                                                                1 AND OPEN COMPETITION: 23. SUBMIT INVOICES TO ADDRESS SHOWN IN (4 copies
                                                                                        unless otherwlso specified)
                                                                                                                                                             ITEM


 24. ADMINISTERED BY (ffolhar than Om 7)                       CODE[                        25. PAYMENT WILL BE MADE BY                             CODE      I5M09ff
                                                                                                UNITED STATES MARSHAL
                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                2003 WEST ADAMS
                                                                                                SUITE 210
                                                                                                EL CENTRO,CA 92243
 26. NAME OF CONTRACTING OFFICER (Type or print)                                             27. UNin-
                                                                                                     L2S OF                XCA.,                                  28. AWARD DATE
  Came Cross                                                                                                                                                      12/23/2019
                                                                                                                  (Sfgna,un3c   r;ocring
                                                                                                                                   ..v 011icor)
 IMPORTANT - Award all be made on this Form,or on Standard Form 28,or by other authorized elide written notice.
 AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                   STANDARD FORM 33(REV.6.07)
 Previous edition is unusable                                                                                                                          ,tag.o by GSA- FAR Op CFR)53 21410
                                                                                                                                                      F.




                                                                                       EXHIBIT C
                                                                                       Page 52
 Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.451 Page 49 of 96
                                                                    15M40020DA3500004 Page 2 of 14

                                                Table of Contents

Section    Description                                                            Page Number

A          Solicitation/Contract Form                                                    1
B          Supplies or Services and Prices/Costs                                         3
C          Description/Specifications/Statement of Work                                  7
D          Packaging and Marking                                                         8
E          Inspection and Acceptance                                                     9
F          Deliveries and Performance                                                   10
G          Contract Administration Data                                                 11
I-I        Special Contract Requirements                                                12
I          Contract Clauses                                                             13
J          List of Attachments                                                          14




                                                  EXHIBIT C
                                                  Page 53
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.452 Page 50 of 96
                                                                                                     15M40020DA3500004 Page 3 of 14



Section B - Supplies or Services and Prices/Costs

The contractor shall provide all management, supervision, manpower, materials, supplies, and equipment for the management and
operation of a Government-Owned/Contractor-Operated detention facility located at 1115 N. Imperial Ave, El Centro, CA.


                                              SCHEDULE OF SUPPLIES/SERVICES
                                                             CONTINUATION SHEET
ITEM NO.                         SUPPLIES/SERVICES                             QUANTITY   UNIT   UNIT PRICE   FEES       AMOUNT

  0001     Housing Detention Services - Ca aci 512                             0.000000           $0.0000     $0.00       $0.00
           Fixed Monthly Payment ADP
           Incremental of
           Transportation services within 300 mile radius of the facility to
           include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
           Section J, Attachment 0002.
           PSC: M1 FF
           Line Period of Performance: 12/23/2019 - 12/22/2020
            Base Period
  0002     Correctional Officer - Transportation Services                      0.000000           $0.0000     $0.00       $0.00

           GSA POV Mileage Rate in Effect at the Time Services are Provided

           PSC: S206
           Line Period of Performance: 12/23/2019 - 12/22/2020
            Base Period
  0003     Other Direct Costs                                                  0.000000           $0.0000     $0.00       $0.00

           PSC: MIFF
           Line Period of Performance: 12/23/2019 - 12/22/2020
            Base Period
  1001     Housing Detention Services - Capacity512                            0.000000           $0.0000     $0.00       $0.00
           Fixed Monthly Payment
           Incremental of
           Transportation services within 300 mile radius of the facility to
            include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
            Section J, Attachment 0002.
           PSC: MIFF
           Line Period of Performance: 12/23/2020 -12/22/2021
            Base Period
  1002     Correctional Officer .- Transportation Services                     0.000000           $0.0000     $0.00       $0.00

           GSA POV Mileage Rate in Effect at the Time Services are Provided

           PSC: S206
           Line Period of Performance: 12/23/2020 - 12/22/2021
            Base Period
  1003     Other Direct Costs                                                  0.000000           $0.0000     $0.00       $0.00

           PSC: MIFF
           Line Period of Performance: 12/23/2020 - 12/22/2021
            Base Period
  2001     Housing Detention Services - Capacity512                            0.000000           $0.0000     $0.00       $0.00
           Fixed Monthly Payment
           Incremental of




                                                                EXHIBIT C
                                                                Page 54
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.453 Page 51 of 96
                                                                                        15M40020DA3500004 Page 4 of 14


       Transportation services within 300 mile radius of the facility to
       include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
       Section J, Attachment 0002.
       PSC: MIFF
       Line Period of Performance: 12/23/2021 - 12/22/2022
        Unexercised Option 0001
2002   Correctional Officer - Transportation Services                      0.000000   $0.0000    $0.00       $0.00

       GSA POV Mileage Rate in Effect at the Time Services are Provided

       PSC:S206
       Line Period of Performance: 12/23/2021 - 12/22/2022
        Unexercised Option 0002
2003   Other Direct Costs                                                  0.000000   $0.0000    $0.00       $0.00

       PSC: M1 FF
       Line Period of Performance: 12/23/2021 - 12/22/2022
        Unexercised Option 0003
3001   Housing Detention Services - Capacity512                            0.000000   $0.0000    $0.00       $0.00
       Fixed Monthly Payment
       Incremental of
       Transportation services within 300 mile radius of the facility to
       include Pahrump NV,Florence AZ, and San Luis AZ as outlined in
       Section J, Attachment 0002.
       PSC: MIFF
       Line Period of Performance: 12/23/2022 - 12/22/2023
        Unexercised Option 0001
3002   Correctional Officer - Transportation Services                      0.000000   $0.0000    $0.00       $0.00

       GSA POV Mileage Rate in Effect at the Time Services are Provided

       PSC: S206
       Line Period of Performance: 12/23/2022 - 12/22/2023
        Unexercised Option 0002
3003   Other Direct Costs                                                  0.000000   $0.0000    $0.00       $0.00

       PSC: MIFF
       Line Period of Performance: 12/23/2022 - 12/22/2023
        Unexercised Option 0003
4001   Housing Detention Services - Ca aci 512                             0.000000   $0.0000    $0.00       $0.00
       Fixed Monthly Payment
       Incremental o
       Transportation services within 300 mile radius of the facility to
        include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
        Section J, Attachment 0002.
       PSC: MIFF
       Line Period of Performance: 12/23/2023 - 12/22/2024
        Unexercised Option 0001
4002   Correctional Officer - Transportation Services                      0.000000   $0.0000    $0.00       $0.00

       GSA POV Mileage Rate in Effect at the Time Services are Provided

       PSC: 5206
       Line Period of Performance: 12/23/2023 - 12/22/2024
        Unexercised Option 0002




                                                            EXHIBIT C
                                                            Page 55
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.454 Page 52 of 96
                                                                                        15M40020DA3500004 Page 5 of 14


4003   Other Direct Costs                                                  0.000000   $0.0000    $0.00       $0.00

       PSC: M1FF
       Line Period of Performance: 12/23/2023 - 12/22/2024
        Unexercised Option 0003
5001   Housing Detention Services - Ca aci 512                             0.000000   $0.0000    $0.00       $0.00
       Fixed Monthly Pa ment
       Incremental o
       Transportation services within 300 mile radius of the facility to
        include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
        Section J, Attachment 0002.
       PSC: M1FF
       Line Period of Performance: 12/23/2024 - 12/22/2025
        Unexercised Option 0001
5002   Correctional Officer - Transportation Services                      0.000000   $0.0000    $0.00       $0,00

       GSA POV Mileage Rate in Effect at the Time Services are Provided

       PSC:5206
       Line Period of Performance: 12/23/2024 - 12/22/2025
        Unexercised Option 0002
5003   Other Direct Costs                                                  0.000000   $0.0000    $0.00       $0.00

       PSC: M1FF
       Line Period of Performance: 12/23/2024 - 12/22/2025
        Unexercised Option 0003
6001   Housing Detention Services- Capacity512                             0.000000   $0.0000    $0.00       $0.00
       Fixed Monthly Pa ment
       Incremental of
       Transportation services within 300 mile radius of the facility to
       include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
       Section J, Attachment 0002.
       PSC: MIFF
       Line Period of Performance: 12/23/2025 - 12/22/2026
        Unexercised Option 0001
6002   Correctional Officer - Transportation Services                      0.000000   $0.0000    $0.00       $0.00

       GSA POV Mileage Rate in Effect at the Time Services are Provided

       PSC: S206
       Line Period of Performance: 12/23/2025 - 12/22/2026
        Unexercised Option 0002
6003   Other Direct Costs                                                  0.000000   $0.0000    $0.00       $0.00

       PSC: MIFF
       Line Period of Performance: 12/23/2025 - 12/22/2026
        Unexercised Option 0003
7001   Housing Detention Services - Ca aci 512                             0.000000   $0.0000    $0.00       $0.00
       Fixed Monthly Pa ment
       Incremental of
       Transportation services within 300 mile radius of the facility to
        include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
        Section J, Attachment 0002.
       PSC: MIFF
       Line Period of Performance: 12/23/2026 - 12/22/2027
        Unexercised Option 0001




                                                            EXHIBIT C
                                                            Page 56
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.455 Page 53 of 96
                                                                                                      15M40020DA3500004 Page 6 of 14


  7002    Correctional Officer - Transportation Services                      0.000000             $0.0000        $0.00      $0.00


          GSA POV Mileage Rate in Effect at the Time Services are Provided

          PSC: 5206
          Line Period of Performance; 12/23/2026 - 12/22/2027
           Unexercised Option 0002
  7003    Other Direct Costs                                                  0.000000             $0.0000        $0.00      $0.00

          PSC: M1FF
          Line Period of Performance: 12/23/2026 - 12/22/2027
           Unexercised Option 0003
  8001    Housing Detention Services - Ca aci 512                             0.000000             $0.0000        $0.00      $0.00
          Fixed Monthly Pa ment
          Incremental of
          Transportation services within 300 mile radius of the facility to
          include Pahrump NV, Florence AZ, and San Luis AZ as outlined in
          Section J, Attachment 0002.
         PSC: M1FF
          Line Period of Performance: 12/23/2027 - 09/25/2028
           Unexercised Option 0001
 8002     Correctional Officer - Transportation Services                      0.000000             $0.0000        $0.00      $0.00


          GSA POV Mileage Rate in Effect at the Time Services are Provided

         PSC: S206
          Line Period of Performance: 12/23/2027 - 09/25/2028
           Unexercised Option 0002
  8003    Other Direct Costs                                                  0.000000             $0.0000        $0.00      $0.00

         PSC: M1FF
          Line Period of Performance: 12/23/2027 - 09/25/2028
           Unexercised Option 0003
                                                                                                         ase Total:        0.00
                                                                                           Exercised Options Total        $0.00
                                                                                         Unexercised Options Total:        0.00
                                                                                            Base and Options Total        $0.00

Contractor proposal submissions and Amendments 0001-0003 are hereby incorporated in full by reference as follows: Proposal
submissions dated 11/08/2019.




                                                               EXHIBIT C
                                                               Page 57
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.456 Page 54 of 96
                                                                15M40020DA3500004 Page 7 of 14



Section C - Description/Specifications/Statement of Work




                     This Section Is Intentionally Left Blank




                                                EXHIBIT C
                                                Page 58
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.457 Page 55 of 96
                                                                15M40020DA3500004 Page 8 of 14



Section D - Packaging and Marking




                     This Section Is Intentionally Left Blank




                                        EXHIBIT C
                                        Page 59
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.458 Page 56 of 96
                                                                15M40020DA3500004 Page 9 of 14



Section E - Inspection and Acceptance




                     This Section Is Intentionally Left Blank




                                        EXHIBIT C
                                        Page 60
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.459 Page 57 of 96
                                                                15M40020DA3500004 Page 10 of 14



Section F - Deliveries and Performance




                     This Section Is Intentionally Left Blank




                                         EXHIBIT C
                                         Page 61
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.460 Page 58 of 96
                                                                15M40020DA3500004 Page 11 of 14



Section G - Contract Administration Data




                     This Section Is Intentionally Left Blank




                                           EXHIBIT C
                                           Page 62
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.461 Page 59 of 96
                                                                15M40020DA3500004 Page 12 of 14



Section H - Special Contract Requirements




                     This Section Is Intentionally Left Blank




                                            EXHIBIT C
                                            Page 63
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.462 Page 60 of 96
                                                                 15M40020DA3500004 Page 13 of 14



Section l - Contract Clauses




                      This Section Is Intentionally Left Blank




                                         EXHIBIT C
                                         Page 64
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.463 Page 61 of 96
                                                                 15M40020DA3500004 Page 14 of 14



Section J - List of Attachments




                      This Section Is Intentionally Left Blank




                                         EXHIBIT C
                                         Page 65
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.464 Page 62 of 96




          (c) Except for any limitations on quantities in the Order Limitations clause or in the
          Schedule, there is no limit on the number of orders that may be issued. The Government
          may issue orders requiring delivery to multiple destinations or performance at multiple
          locations.
          (d) Any order issued during the effective period of this contract and not completed within
          that period shall be completed by the Contractor within the time specified in the order.
          The contract shall govern the Contractor's and Government's rights and obligations with
          respect to that order to the same extent as if the order were completed during the
          contract's effective period; provided, that the Contractor shall not be required to make
          any deliveries under this contract after the last day of the base period or the last day of
          any exercised option period.

          1.8     52.217-8 Option to Extend Services(Nov 1999)
          The Government may require continued performance of any services within the limits
          and at the rates specified in the contract. These rates may be adjusted only as a result of
          revisions to prevailing labor rates provided by the Secretary of Labor. The option
          provision may be exercised more than once, but the total extension of performance
          hereunder shall not exceed 6 months. The Contracting Officer may exercise the option by
          written notice to the Contractor within 60 days prior to expiration of the Base Period, and
          all Option Periods.

          1.9    52.217-9 Option to Extend the Term of the Contract(Mar 2000)
         (a) The Government may extend the term of this contract by written notice to the
         Contractor within 90 days; provided that the Government gives the Contractor a
         preliminary written notice of its intent to extend at least 90 days [60 days unless a
         different number of days is inserted] before the contract expires. The preliminary notice
         does not commit the Government to an extension.
         (b)If the Government exercises this option, the extended contract shall be considered to
         include this option clause.
         (c) The total duration of this contract, including the exercise of any options under this
         clause, shall not exceed 10 years.

          1.10 52.219-4 Notice of Price Evaluation Preference for HUBZone Small
          Business Concerns(Jan 2019)(Deviation 2019-00003)

          Class Deviation 2019-00003 (dtd 12/3/18) Limitations on Subcontracting for Small
          Business. Effective immediately this deviation remains in effect until it is incorporated
          into the FAR and DFARS,or otherwise rescinded.

         (a) Definitions. As used in this clause--

         "HUBZone small business concern" means a small business concern, certified by the
         Small Business Administration (SBA), that appears on the List of Qualified HUBZone
         Small Business Concerns maintained by the SBA (13 CFR 126.103).

          Page 89 of 115 Award




                                             EXHIBIT C
                                             Page 66
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.465 Page 63 of 96




                Exhibit D          EXHIBIT D
                                   Page 67
        Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.466 Page 64 of 96

                                                                                                         1. REQUISITION NUMBER                                     PAGE      OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                         OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                                                                               1             60
2. CONTRACT NO.                                        3. AWARD/          4. ORDER NUMBER                                            5. SOLICITATION NUMBER                               6. SOLICITATION
70CDCR20D00000009                                      EFFECTIVE DATE                                                                70CDCR2OR00000002                                    ISSUE DATE
                                                                                                                                                                                          10/16/2019
7.          FOR SOLICITATION             a. NAME                                                             b. TELEPHONE NUMBER           (No collect calls)      8. OFFER DUE DATE/LOCAL TIME

          INFORMATION CALL               WILLIAM FULLER                                                     202-732-2674                                                ES
9. ISSUED BY                                                  CODE     ICE/DCR              10. THIS ACQUISITION IS        X     UNRESTRICTED OR                - -- SET ASIDE:                 % FOR:

                                                                                                                              (WOSB)WOMEN-OWNED SMALL BUSINESS
ICE/Detention Compliance & Removals                                                         ,    SMALL BUSINESS
                                                                                                                          . '          ELIGIBLE UNDER THE WOMEN-OWNED
Immigration and Customs Enforcement                                                               HUBZONE SMALL               SMAI I RI ISINFR PROGRAM
                                                                                                                                                                   NAICS:
                                                                                                  BUSINESS                 _, EDWOSB
Office of Acquisition Management
                                                                                                , SERVICE-DISABLED        ._I 8(A)
801 I Street, NW Suite 930                                                                        VETERAN-OWNED                                                              SIZE STANDARD:
WASHINGTON DC 20536                                                                               SMALL BUSINESS


 1    DELIVERY FOR FOB DESTINA-   12 DISCOUNT TERMS                                                                                    135. RATING
      TION UNLESS BLOCK IS                                                                      i 13a.   THIS CONTRACT IS A
      MARKED
                                                   Net 30                                                RATED ORDER UNDER
                                                                                                                                       14. METHOD OF SOLICITATION
         SEE SCHEDULE                                                                                    DPAS(15 CFR 700)
                                                                                                                                           ORR)             (JIM             X RFP
15. DELIVER TO                                  CODE
                                                       ICE/ERO                              16. ADMINISTERED BY                                                     CODE    ICE/DCR

ICE Enforcement & Removal                                                                   ICE/Detention Compliance & Removals
Immigration and Customs Enforcement                                                         Immigration and Customs Enforcement
801 I Street, NW                                                                            Office of Acquisition Management
Suite 900                                                                                   801 I Street, NW Suite 930
Washington DC 20536                                                                         WASHINGTON DC 20536

17a. CONTRACTOR/           CODE   6127064650000             FACILITY                        18a. PAYMENT WILL BE MADE BY                                            CODE    ICE-ERO-FHQ-DMD
      OFFEROR                                                 CODE



GEO GROUP INC THE                                                                           DHS, ICE
ATTN                                                                                        Burlington Finance Center
4955111.11111AY                                                                             P.O. Box 1620
BOCA RATON FL 334313367                                                                     Attn: ICE-ERO/DRO-FHQ-DMD
                                                                                            Williston VT 05495-1620



TELEPHONE NO.            5619997359
7175. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                        18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                  IS CHECKED       I_SEE ADDENDUM

        19.                                               20.                                                     21.      22.              23.                                      24.
     ITEM NO.                                SCHEDULE OF SUPPLIES/SERVICES                                     QUANTITY   UNIT          UNIT PRICE                                 AMOUNT

                 DUNS Number: 612706465
                 NAICS Code: 561612
                 PSC: 5206

                 Contracting Officer (CO): Abeer Saleh,
                 abeer.saleh@ice.dhs.gov 202-732-2627
                 Contracting Officer's Representative (COR):
                 Daniel Pomplun, daniel.a.pomplun@ice.dhs.gov,
                 760-561-6327
                 Alternate COR: Daryoosh MacKay,
                 daryoosh.a.mackay@ice.dhs.gov, 213-312-7632
                        (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                             26. TOTAL AWARD AMOUNT (For Govt. Use Only)

See schedule                                                                                                                                  $2,136,133,870.80
     27a. SOLICITATION NCORPORATES BY REFERENCE FAR 52 212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                  ADDENDA                           H. ARE           ARE NOT ATTACHED.
X 27b. CONTRACT/PURCHASE ORDER NCORPORATES BY REFERENCE FAR 52 212-4. FAR 52 212-5 IS ATTACHED.                           ADDENDA                                  'X'ARE           ARE NOT ATTACHED.

X,28. CONTRACTOR IS REQU RED TO SIGN THIS DOCUMENT AND RETURN            1                                  29. AWARD OF CONTRACT:                                                                  OFFER
  COP ES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                         DATED                    . YOUR OFFER ON SOLICITATION (BLOCK 5),
   ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                   INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
  SHEETS SUBJECT TO THE TERMS AND                     ED.                                                    HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTO                                                             31a. UNITED STATES OF AMERICA(SIGNATURE OF CONTRACTING OFFICER)


                                                                                                         ABEER T SALEH
30b. NAME AND TITLE OF SIGNER (Type or print)                        30c. DATE SIGNED           31b. NAME OF CONTRACTING OFFICER (Type or print)                                  31c. DATE SIGNED

                             Executive Vice President                    12/19/2019          ABEER SALEH
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                 STANDARD FORM 1449 (REV. 2/2012)
PREVIOUS EDITION IS NOT USABLE                                                                                                                    Prescribed by GSA - FAR (48 CFR)53.212




                                                                                  EXHIBIT D
                                                                                  Page 68
     Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.467 Page 65 of 96

                                                                                                                                           2 of         60

      19.                                             20.                                          21.      22.             23.                        24.
   ITEM NO.                              SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT




              The purpose of this contract is to establish
              detention, transportation and medical services in
              the Los Angeles Area of Responsibility at
              Adelanto Detention Facility and the Desert View
              Modified Community Correctional Facility in
              accordance with the Performance Work Statement
              for this Contract (supplemented by PWS
              Requirement D Addendum).


              All services shall be furnished in compliance
              with the following regulations/policies/standards:


              2011 Performance Based National Detention
              Standards (PBNDS 2011)as revised in DEC 2016
              Prison Rape Elimination Act (PREA) standards for
              DHS detention facilities
              American Correctional Association (ACA) Standards
              National Commission on Correctional Health
              Care(NCCHC) Standards


              All IDIQ terms and conditions flow down to the
              Task Orders.


              Scope of work changes must be submitted in
              writing and approved by a warranted ICE
              Contracting Officer. Any work conducted outside
              the scope of the terms of this contract will be
              Continued ...
32a. QUANTITY IN COLUMN 21 HAS BEEN

 ---- RECEIVED           --- INSPECTED            ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                    32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MA LING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                          32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                      32g. E-MA L OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                34. VOUCHER NUMBER           35. AMOUNT VERIFIED       36. PAYMENT                                         37. CHECK NUMBER
                                                            CORRECT FOR

                                                                                          COMPLETE                PARTIAL        FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER         39. S/R VOUCHER NUMBER       40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                           42a. RECEIVED BY (Print)

41b. SIGNATURE AND TITLE OF CERTIFY NG OFFICER                     410. DATE
                                                                                        42b. RECEIVED AT (Location)


                                                                                       42c. DATE RECD (YY/MM/OD)              42d. TOTAL CONTAINERS


                                                                                                                                         STANDARD FORM 1449(REV. 2/2012) BACK


                                                                             EXHIBIT D
                                                                             Page 69
     Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.468 Page 66 of 96

                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                     PAGE        OF
CONTINUATION SHEET
                                70CDCR20D00000009                                                                               3          I 60
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE

ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE             AMOUNT

  (A)                                                    (B)                             (C)       (D)     (E)                      (F)

              at the contractor's own risk.


              The Contractor shall not be entitled to a
              guaranteed minimum on any CLIN for any day unless
              the Contractor has made the number of beds that
              constitute that guaranteed minimum available to
             ,ICE on such day.


              1The following is a list of attachments hereby
               incorporated into this Contract:
              Attachment 1: G-391 Attachments
              Attachment 2: QASP Attachments
              Attachment 3: IHSC National Formulary FY 2019
              Attachment 4: IHSC Form 067 Request for approval
              of non-formulary medications
              Attachment 5: IHSC Minimum Staffing Requirements
              Standards
              Attachment 6: IHSC Intake Screening Form
              Attachment 7: IHSC Sample Clinical Practice
              Guidelines
              Attachment 8: IHSC electronic Quality Medical
             !Care (QMC) Audit tool
             Attachment 9: IHSC electronic Quality Medical
             I
             ',Care (QMC) Incident Report

              AAttachment
               ttachment 10: Requirements Traceable Matrix (RTM)
                                11: ICE Firearms Policy
              Attachment 12: ICE Body Armor Policy
              Attachment 13: Lyons Settlement Agreement
              Attachment 14: Franco Settlement Agreement
              Attachment 15: Screening ICE Detainees Health Form
              Attachment 16: PWS Addendum 1
              Attachment 17: Requirement D PWS Addendum
              Attachment 18: Section B Supplies or Services and
             Price Costs
             Attachment 19: Section C Performance Work
             ,Statement dated 10/25/2019
              Attachment 20: Contract Clauses
             Attachment 21: Section K Completed by Contractor
             !Attachment 22: Contractor's Proposal dated
              12/19/2019
              Attachment 23:ICE Design Standards for Contractor
              Detention Facilities (CDFs)
              Attachment 24: Executive Office for Immigration
              Review (EOIR) Design Standards
              Attachment 25: Structure Cable Plant Standards
              Attachment 26: Health Design Standards
              Attachment 27: IHSC Design Standards Supplement
             'Continued ...




NSN 7540-XX-XXXXXXX                                                                                                    OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       FAR (48 CFR)53.110

                                                                            EXHIBIT D
                                                                            Page 70
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.469 Page 67 of 96

                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                      PAGE         OF
 CONTINUATION SHEET
                                 70CDCR20D00000009
                                                                                                                                  4           I 60
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                    (B)                             (C)       (D)     (E)                       (F)
               ,Attachment 28: Adelanto Detention Facility
               1Collective       Bargaining Agreement between GEO and
              'United Government Security Officers of America
               ;International Union and its Local #880 (Effective
               April 23, 2018-April 22, 2021)


                Funding will be provided at the Task Order level.


               Pursuant to FAR 52.216-22(b), the maximum amount
               of services the Contractor shall furnish under
               this IDIQ is $2,136,133,870.80, and the minimum
               amount of services the Government shall order
               under this IDIQ is $1,000,000.00.


               If a DOL Wage Determination or CBA incorporation
               results in an increase to employee wages that is
               above the annual escalation already noted in the
               contract, the vendor must submit a request for
               equitable adjustment and provide sufficient
               documentation to the CO's satisfaction.
               No additional contractor employee wage
               adjustments will be paid by ICE if those
               increased wage amounts falls within/is less than
               the annual percentage escalation built into the
                 LIN.


               Phe ultimate completion date of this IDIQ is
               12/19/2034 if all options are exercised. Thus,
               the total duration of this IDIQ is from
               12/20/2019 to 12/19/2034.
               Period of Performance: 12/20/2019 to 12/19/2034


0001           Desert View Pre-Transition/Mobilization


               POP: 12/20/2019-06/19/2020

               Monthly Rate:
               Obligated Amount:                .00
               Product/Service Code:                 S206
               Product/Service Description: HOUSEKEEPING- GUARD



0001A          Desert View Transition


               POP: 06/20/2020 - 08/19/2020


               Monthly Rate:
               Continued




NSN 7540-01-152-8067                                                                                                    OPTIONAL FORM 336 (4-86)
                                                                                                                        Sponsored by GSA
                                                                                                                        FAR (48 CFR)53.110

                                                                             EXHIBIT D
                                                                             Page 71
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.470 Page 68 of 96
                                  REF ERENCE NO.OF DOCUMENT BEING CONTINUED                                                     PAGE         Of
 CONTINUATION SHEET
                                  70cDcR20000000009                                                                               5           I 60
 NAME OF OFFEROR OR CONTRAC TOR

 GEO GROUP INC THE

 ITEM NO,                                            SUPPLIESISERVICES                    QUANTITY   UNIT   UNIT PRICE            AMOUNT
   (A)                                                     (B)                             (r)       (D)     (E)                      (E')
               Obligated Amount: $0.00
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0C              4delanto Detention Bed Day Rate
                Guaranteed Minimum
                            eds

               Periods of Performance and Rates:
               12/20/2019-12/19/2020          Beds)
               12/20/2020-12/19/2021          Beds)
               12/20/2021-12/19/2022          Beds)
               12/20/2022-12/19/2023          Beds)
               12/20/2023-12/19/2024                                Beds)

               Obligated Amount: $0.00
               Product/Service Gode: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0002A          Desert View Detention Services
               Guaranteed. Minimum
                      beds)

               Periods of Performance and Rates:
               08/20/2020-12/19/2020         Beds)
               12/20/2020-12/19/2021                                Beds)
               12/20/2021-12/19/2022                                Beds
               12/20/2022-12/19/2023                                 eds)
               12/20/2023-12/19/2024
               Obligated Amount: $0.
               Product/Service Code:                  5206
               Product/Service Descr                  tion: HOUSEKEEPING- G?3ARD



0003           Adelanto Detention Services
               Abave Guaranteed Minimum
                                    eds)

               Periods of Performance and Rates:
               12/20/2019-12/19/2020          Beds)
               12/20/2020-12/19/2021                                Beds)
               12/20/2021-12/19/2022                                Beds)
               12/20/2022-12/19/2023                                Beds
               12/20/2023-12/19/2024.                                eds)
               Obligated Amount: $0.
                Dntinued




NSN 7540-01-152-fD,7                                                                                                     OPTIOM I FORM 335(4A6)
                                                                                                                         5,.- .pow,rged by GSA
                                                                                                                         FAR (48 CFR)53.110

                                                                              EXHIBIT D
                                                                              Page 72
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.471 Page 69 of 96

                              REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                     PAGE       OF
 CONTINUATION SHEET
                              70CDCR'OD00000009                                                                               6           1 60
 NAME OF OFFEROR OR CONTRACTOR.

 GEO GROUP INCTHE

 ITEM NO.                                        SUPPLIES/SERVICES                    QUANTIT   UNIT   UNIT PRICE              AMOL,INT
   (A)                                                 (B)                            (C)       (       (E)                     (F)

                Product     P vice Code:          S206
                Product/Service Description: HOUSEKEEPING- GUARD



0003A          Desert View        sn Services
               Above Guaranteed Minimum
                        beds)

               Periods of Performance and Rates:
               08/20/2020-12/19/2020
               12/20/2020-12/19/2021         Beds)
               12/20/2021-12/19/2022         Beds)
               12/20/2022-12/19/2023         Beds)
               12/20/2023-12/19/2024         Beds)
               Obligated Amount: $0.
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0004           Adelanto Guaranteed Transportation. Monthly Iee

               Monthly Rate

               Period of Performance and Rates:
               12/20/2019-08/19/2020
               08/20/2019-12/19/2020
               12/20/2020-12/19/2021
               12/20/2021-12/19/2022
               12/20/2022-12/19/2023
               12/20/2023-12/19/2024
               Obligated Amount: O.
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING-. GUARD



0005           Adelanto On Call Stationary/Transportation Guards

               Overtime Hourly Rate IIIIII

              'ATE Amount:
               Obligated An ,L    IIMI
                               . .? .00
                     /Service Code: S206
                                             hours per year



               Product/Service Description: HOUSEKEEPING- GUARD



0005A                    View On-Ca11. Stationary/Transportation
                     rd Hours
                      .nued .




NSN7540-01-152.430                                                                                                  OP110NAL FORM 3:313 (4-56)
                                                                                                                    `.{x noes by GSA
                                                                                                                    FAR (46 CFR)53.110

                                                                          EXHIBIT D
                                                                          Page 73
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.472 Page 70 of 96

                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                      PAGE         OF
 CONTINUATION SHEET
                                 70CDCR20D00000009
                                                                                                                                  7           l 60
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                    (B)                             (C)       (D)     (E)                       (F)


                Overtime Hourly Rate:


                NTE:                 hours
                Obligate         mount: $0.00
                Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



0006           Adelanto Detainee Work Program
               Rate:               Per Day per Detainee


               NTE:                 days
               Obliga e          mount: $0.00
               Product/Service Code:                 S206
               Product/Service Description: HOUSEKEEPING- GUARD



0006A          Desert View Detainee Work Program
               Rate:               Per Day per Detainee


               NTE:                 days
               Obligilillount: $0.00
               Product/Service Code:                 S206
               Product/Service Description: HOUSEKEEPING- GUARD



0007           Adelanto Facility Upgrades


               *No facility modifications or other work planned
               under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task order.


               NTE:
               Obliga e          mount: $0.00
               Product/Service Code:                 S206
               Product/Service Description: HOUSEKEEPING- GUARD



0007A          Desert View Facility Upgrades

               *No facility modifications or other work planned
               under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               Continued ...




NSN 7540-01-152-8067                                                                                                    OPTIONAL FORM 336 (4-86)
                                                                                                                        Sponsored by GSA
                                                                                                                        FAR (48 CFR)53.110

                                                                             EXHIBIT D
                                                                             Page 74
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.473 Page 71 of 96

                                 REFERENCE. NO. OF DOCUMENT BEING CONTINUED                                                     PAGE        OF
 CONTINUATION SHEET
                                 70cDcD213000000009                                                                               8              60
NAME OF OFFEROR OR CONTRAC TOR

GEO GROUP INC THE

ITEM NO.                                            suppuEsisERvicEs                      QUANTITY   UNIT   UNIT PRICE             AMOUNT
   (A)                                                    (B)                              (C)       (D)     (E)                      (F)
                and funding obligated vi

                NTE
                Obl             , 80.00
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD



100:1           Adelanto Detention Services                                                                                                        0.00

                Guaranteed Minimum MN Beds)

                Period of Performance and Rate:
                12/20/2024-12/19/2025          Beds
                12/20/2025-12/19/2026          Beds)
                12/20/2026-12/19/2027          Beds)
                12/20/2027-12/19/2028          Beds)
                12/20/2028-42/19/2029          Beds)
                Amount:                        Line
                12/20/20
                Product/Service
                  Product/ServiceCode: S206
                Product/Service. Description: HOUSEKEEPING- GUARD,



1001A           Desert View DetentionIf es                                                                                                         0.00
                Guaranteed Minimum
                          Beds)

               Periods of Performance and Ea                       :

                12/20/2024-12/19/2025
               12/20/2025-12/19/2026
               12/20/2026-12/19/2027
               12/20/2027-12/19/2028                               Beds)
               12/20/2028-12/19/2029                               Beds)
               Amount:                                               ine
                12/20/
                Product/Service Code: S200
                Product/Service. Description: HOUSEKEEPING- GUARD.



1002           Adelanto Detention Services                                                                                                         0.00
               Above Guaranteed Minimum
                            beds)

               Period of Performance and Rate:

                Continued .




piSN 7540-01-152-6067                                                                                                    OPTIONAL FORM 336 0-58)
                                                                                                                         Spamored by GSA
                                                                                                                         EAR U5 CFR)53110

                                                                              EXHIBIT D
                                                                              Page 75
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.474 Page 72 of 96

                                 REFERENCE NO OF DOCUMENT BEING CONTINUED                                   PACE        OF
 CONTINUATION SHEET
                                 70CDCR20D00000009                                                            9          I   60
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

(TEM 140,                                          SUPPLIES/SERVICES                    QUANTITY               AMOUNT
   (A)                                                   (B)                            (C)                       (F)
                12/20/2024-12/19/20
                12/20/2025-12/19/2026                             Beds)
                12/20/2026-12/19/2027                             Beds)
                12/20/2027-12/19/2028                             Beds)
                12/20/2028-12/19/2029                             Beds)
                Amount:                        ine
                12/'20/20
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD



1002A           Desert View Detention Services                                                                                   0.00
                Above Guaranteed Minimum Rate
                (601-750 beds)

                Period of Performance and Pate:

                12/20/2024-12/19/2025                           Beds)
                12/20/2025-12/19/2026                           Beds)
                12/20/2026-42/19/2027                           Beds)
                12/20/2027-12/19/2028                           Beds)
                12/20/2028-12/19/2029                           Beds)
                                                                        II
                Amount:                                          ine III
                1.2/20/21.  11111M
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



1003            Adelanto Guaranteed.Transportat                              hly Fee                                             0.00

                Monthly Rate

                Period of Performance and Rate:

                12/20/2024-12 9/2025
                12/20/2025-12/19/2026
                12/20/2026-12/19/2027
                12/20/2027-12/19/2028
                12/20/2028-12/19/2029
                Amount:
                12/20/2
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



1004            Adelanto On-Call Stationary/Transportation Guard                                                                 0 00
                Hours
                Continued .




NSti 7540-01-152-3067                                                                              OPTIONAL FORM 3"..:6(4-TtB)
                                                                                                   5.;porkra-act4 by GSA
                                                                                                   Fart rah CFR)53.110

                                                                            EXHIBIT D
                                                                            Page 76
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.475 Page 73 of 96

                                 REFERENCE NO. OF DOCUMENT EONS CONTINUED                                 PAGE      OF
 CONTINUATION SHEET
                                 70000R20000000009                                                                    I 60
                                                                                                            10
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                          SUPPLIES/SERVICES                    QUANTITY             AMOUNT
   (A)                                                    (B)                           (C)                   (F)


                         Hourly Rate

                 NTE:                hours per year
                 Amon                        (Option Line Item)
                 12/20/
                 Product/Service Code: 5206
                 Product/Service. Description: HOUSEKEEPING- GUARD



1004A            Desert View On-Call Stationary/Transportation                                                               0.00
                 Guard Hours

                 Hourly Rate:

                 NTE:         hours
                 Amou                 (Option Line Item)
                 12/20/202
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD,



1005             Adelanto Detainee Work Program                                                                              0.00
                 Rate:       Per Day Per Detainee




                 Product/Service- Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD



1005A            Desert View Detainee Work Program                                                                           0.00
                 Rate        per day per detainee

                 NTE:
                 Amou                          Option Line Item)
                 12/20/2
                 Product/Service Code: 5206
                 Product/Service Description: HOUSEKEEPING- GUARD



1006             Adelanto Facility Upgrades                                                                                  0.00

                 *No facility modifications or other work planned
                 under this CLIN may be initiated without a
                 negotiated. proposal. and with approval by the
                 Continued ...




t4SN 7540-01-152-SCri7                                                                             OPTIONAL FORM 356(4-88)
                                                                                                   5..scxed try GSA
                                                                                                   FAR    CFR)53.110

                                                                            EXHIBIT D
                                                                            Page 77
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.476 Page 74 of 96

                                  REff.RENCE NO. Of DOCUMENT BEING CONTINUE.O                                                      PAGE      OF
 CONTINUATION SHEET

 NAME OF OFFEROR OR CONTRAC TOR
                                  70000R2ODCF0000009
                                                                                                                                     11       1   00

 GEO GROUP INC THE

 GEM NO,                                              SUPPLESISUWICE                        01/1-Milre   UNIT   UNG PRICE
   (A)                                                      (B)                              (C)         (D)     (E)
                 :ontracting Officer via a contract modification
                and funding obligated via task order.

                 JTE:
                'imoun_.                            (Opti         Line Item)
                12/20/
                Product/Service Code: S306
                Product/Service Description: HOUSEKEEPING- GUARD



1006A           Desert View Facility Upgrades                                                                                                         0.00

                *No facility modifications or other work p1anned
                under this CLIN may be initiated without a
                negotiated proposal and with approval by the
                Contracting Officer via a contract modification
                and funding obligated via taak' order.

                NTE:
                Amou  -              (Option Line Item)
                12/20/2'
                Product/Service Code: 5206
                Product/Service Description: H SEKEEPING- GUARD



2001            Adelanto Detention Services                                                                                                           0.00
                Guaranteed Minimum
                                  Beds

                Periods of        Performance and Rates:
                12/20/2029        - 12/19/2030          Beds)
                12/20/2030        - 12/19/2031          Beds)
                12/20/2031          12/19/2032          Beds)
                12/20/2032        - 12/19/2033          Beds)
                                        9/2034          Beds)
                                                        ne ne,.
                        2
                Product/Service Code: 5206
                Product/Service Description: HOUqEKEEPING- GUARD,



2001A           Desert View Retention Services                                                                                                        0.00
                Guaranteed Minimum
                          eds

                    riod of Performance and Rate =:
                12/20/2029 - 12/19/2030                                  Beds)
                Continued




N SN 7540
        , 31-152-20E7                                                                                                       OPTIONAL FORM 332(4-8,
                                                                                                                                                 3)
                                                                                                                            Smnuxed by GSA
                                                                                                                            FAR (42 CER( S3.1R1

                                                                                EXHIBIT D
                                                                                Page 78
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.477 Page 75 of 96

                                  REFERENCE NO.OF DOCUMENT BEING CONTINUED                                    PACE      Of
 CONTINUATION SHEET
                                  70CDCR20D00000009                                                             12       I 60
 NAME OF OFFEROR OR CONTRAC TOR

 GEO GROUP INC THE

 OEM NO.                                            SUPPLIES/SERVICES                    UNIT PRICE             AMOUNT
  (A)                                                     (B)                             (E)                    (F)
               12/20 2030 -                                             Beds)
               12/20/2031 - 12/19/2032          Beds)
                2/20/2032 - 12/19/2033          Beds)
               12/20/2033 - 12/19/2034          Beds)
               Amount:                         ime It
               12/20/2n
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING-. GUARD



2002           Adelanto Detention Services                                                                                       0.00
                cove Guaranteed Minimum
                                       Beds

               Period of Performance and Rates:
               12/20/2029   12/19/2030          Beds)
               12/20/2030 - 12/19/2031          Beds)
                 /20/2031 - 12/19/2032          Beds)
               12/20/2032 - 12/19/2033          Beds)
               12/20/2033   12/19/2034          Beds)
                 ount:                Ofine Item)
                .4 /20/2
                      ~
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING- GUARD.



2002A          Desert View Detention Services                                                                                    0.00
                hove Guaranteed Minimum Rate
                       beds

                       iods of Performance and Rates:
                   20/2029 -     9/2030                              eds)
                 2/20/2030 - 12/19/2031                             Beds)
               12/20/2031 - 12/19/2032                               eds)
               12/20/2032 - 12/19/2033                              Beds)
               12/20/2033 - 12/19/2034                              Beds)
               Amount:
               12/20r       gelleille                               ne

               Product/Service Code: 5205
               Product/Service Description: HOUSEKEEPING- GUARD



2003           sdelanto Guaranteed Transportation                                                                                0.00
                 0Ally

                    ds of Performance and. Rates:
               12/20/2029 - 12/19/2030
               Continued ...




NSN 7540-01-152
              , 8E67                                                                                  OPTIONAL FORM 336 (4-66)
                                                                                                      Sponb-Ixed by GSA
                                                                                                      FAR (46 Cf 53.110

                                                                             EXHIBIT D
                                                                             Page 79
     Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.478 Page 76 of 96

                             REFERENCE NO.Of DOCUMENT BEING CONTINUED                                                       PAGE       OF
CONTINUATION SHEET
                             70CDCR20D00000009                                                                                13         1 60
NAME OF OFFEROR OR CONTRACTOR.

GEO GROUP INC THE

ITEM NO.                                       SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE               AMOUNT
 (A)                                                  (R)                           (C)                (E)                      (F)
                 2/20/2030       12/19/20
               12/20/2031 - 12/19/2032
               12/20/2032 - 12/19/2033
               12/20/2033 - 12/19/2034
                 cunt:
               12/20/20
               Product/Service Code:  5206
               Product/Service Description: HOUSEKEEPING- GUARD



2004           Adelanto On-Call Stationary / Transportation                                                                                       0.00
               Guard Hours

               Hourly Rate:

               NTE:              hours
               Amon .                        (Option Line Itern)
               12/20/2.,
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING- GUARD



2004A          Desert View On-Call Stationary / Transporta                                                                                    0.00
               Guard Hours

               Hourly Rate:

                TE:         hours
               Am DU .              (Option Line Item)
               12/20/21,_
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING- GUARD



2005            delanto Detainee Work Program                                                                                                 0.00
               Rate:       Per Day Per Detainee

                 TE:             days
               Amou                        Option Line Item)
               12/20/2
               Product/Service Code: 5206
               Product/Service Descrl tion: HOUSEKEEPING- GUARD



2005A          Desert View Detainee Work Program                                                                                              0.00
               Rate        per day

               Continued




SN 7540-01-152-P.067                                                                                               OPT1ONA.L FORM 3203 (4-F,F,)
                                                                                                                   Sponsored by GSA
                                                                                                                   FAR (48 CFI-2)53.110

                                                                        EXHIBIT D
                                                                        Page 80
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.479 Page 77 of 96

                                       REFERENCE, NO. Of CKi(:UMENT BEING CONTINUED                                                               PAGE      OF
 CONTINUATION SHEET
                                       70CDOR20O00000009                                                                                            14       l 6C)
NAME OF OFFEROR OR CONTRACTOR

 GEO     GROUP          INC   THE



 ITEM NO,                                                  SUPPLIES/SERVICES                               QUANTITY   UNIT   UNIT PRICE             AMOUNT
   (A)                                                              (B)                                     (C)       (D)     (E)                    (F)

                NTE:

                Arncu                                  Option        Line      Item)

                12/20/2C

                Product/Service                 Code:         5206

                Product/Service                 Descr         'on:        HOUSEKEEPING-           GUARD.




2006            Adelanto              Facility      Upgrades                                                                                                         0.00

                *No facility               modifications or                other      work   planned

                under         this     CLIN     may be initiated                 without a

                negotiated             proposal and            with       approval by the

                Contracting              Officer       via     a   contract        modification

                and      funding         obligated         via     task     order.



                NTE:

                Amou          .                          (Option          Line    Itern)

                12/20/2(.2_

                Product/Service                 Code:         S206

                Product/Service                 Description:              HOUSEKEEPING- GUARD-




2006A           Desert         View      Facility Upgrades                                                                                                           0.00

                *NO      facility          modifications or                other      work   planned

                under         this     CLIN     may be        initiated        without       a

                negotiated             proposal        and     with    approval        by    the

                Contracting              Officer       via     a   contract        modification

                and      funding         obligated         via      task   order.



                NTE:

                AMO                                        Option      Line      Item)

                12/2
                Product/Service                 Code:       5206

                Product/Service                 Description:           HOUSEKEEPING-              GUARD.



                Invoice           Instructions           for       ICE - ERO       Contracts: See

                Section           G   of the      Contract Clauses.




                The obligated               amount       of   award:       $0.010,The            total

                for      this      award      is    shown     in    box    26.




t4S11 7540-01-15245%7                                                                                                                     OPTIONAL FORM 330 14-8E)
                                                                                                                                          Sponbrxe0 by GSA
                                                                                                                                          FAR (4P CFR)53.110

                                                                                      EXHIBIT D
                                                                                      Page 81
Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.480 Page 78 of 96




                Exhibit E          EXHIBIT E
                                   Page 82
         Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.481 Page 79 of 96

                                                                                                         1. REQUISITION NUMBER                                            PAGE      OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                         OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                                                                                      1          1    63
2. CONTRACT NO.                                        3. AWARD/          4. ORDER NUMBER                                                5. SOLICITATION NUMBER                                     6. SOLICITATION
70CDCR20D00000008                                      EFFECTIVE DATE                                                                    70CDCR2OR00000002                                          ISSUE DATE
                                                                                                                                                                                                    10/16/2019
7.          FOR SOLICITATION             a. NAME                                                            b. TELEPHONE NUMBER                   (No collect calls)      8. OFFER DUE DATE/LOCAL TIME
           INFORMATION CALL              WILLIAM FULLER                                                     202-732-2674                                                       ES
9. ISSUED BY                                                     CODE   ICE/DCR             10. THIS ACQUISITION IS        1_X]      UNRESTRICTED OR                   I- I SET ASIDE:                    % FOR:

                                                                                                                           _    WOMEN-OWNED SMALL THEBUINESS
ICE/Detention Compliance & Removals                                                         Li SMALL BUSINESS              I__I (WOSB)ELIGIBLE UNDER          WOMEN-OWNED
Immigration and Customs Enforcement                                                          H HUBZONE SMALL                    RMAI I RI ISINFRR PF211C4PAIN
                                                                                                                                                                       NAICS:
                                                                                                  BUSINESS                 Ll EDWOSB
Office of Acquisition Management
801 I Street, NW Suite 930                                                                   LI SERVICE-DISABLED           L 1 8(A)
                                                                                                  VETERAN-OWNED                                                                     SIZE STANDARD:
WASHINGTON DC 20536                                                                               SMALL BUSINESS


11    DELIVERY FOR FOB DESTINA-   12. DISCOUNT TERMS                                                                                         13b. RATING
                                                                                            D
      TION UNLESS BLOCK IS                                                                  1_1   13a.   THIS CONTRACT IS A
      MARKED
                                                   Net 30                                                RATED ORDER UNDER
                                                                                                         DPAS(15 CFR 700)
                                                                                                                                             14. METHOD OF SOLICITATION
      H SEE SCHEDULE                                                                                                                               DRFQ            DIFB            X1 RFP
15. DELIVER TO                                  CODE                                        16. ADMINISTERED BY                                                            CODE    ICE/DCR
                                                       ICE/ERO
ICE Enforcement & Removal                                                                   ICE/Detention Compliance & Removals
Immigration and Customs Enforcement                                                         Immigration and Customs Enforcement
801 I Street, NW                                                                            Office of Acquisition Management
Suite 900                                                                                   801 I Street, NW Suite 930
Washington DC 20536                                                                         WASHINGTON DC 20536

17a. CONTRACTOR/           CODE   6127064650000             FACILITY                        18a. PAYMENT WILL BE MADE BY                                                   CODE
                                                                                                                                                                                   ICE-ERO-FHQ-CAD
       OFFEROR                                                CODE



GEO GROUP INC THE                                                                           DHS, ICE
ATTN                                                                                        Burlington Finance Center
4955 111111, 11111AY                                                                        P.O. Box 1620
BOCA RATON FL 334313367                                                                     Attn: ICE-ERO-FHQ-CAD
                                                                                            Williston VT 05495-1620



TELEPHONE NO.            5619997359
Lj17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                       18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK                         BELOW
                                                                                                  IS CHECKED       LISEE ADDENDUM
        19.                                                20.                                                21.      22.          23.                                                       24.
     ITEM NO.                                SCHEDULE OF SUPPLIES/SERVICES                                     QUANTITY   UNIT               UNIT PRICE                                      AMOUNT

                 DUNS Number: 612706465
                 NAICS Code: 561612
                 PSC: 5206

                 Contracting Officer (CO): Abeer Saleh,
                 abeer.saleh@ice.dhs.gov 202-732-2627
                 Contracting Officer's Representative (COR):
                 Nathan Lindsey, Nathan.R.Lindsey@ice.dhs.gov,
                 661-328-4503

                 The purpose of this contract is to establish
                      (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                                 26. TOTAL AWARD AMOUNT(For Govt. Use Only)
See schedule                                                                                                                                         $1,582,221,743.77
     27a. SOLICITATION NCORPORATES BY REFERENCE FAR 52 212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                     ADDENDA                                _ ARE             ARE NOT ATTACHED.
     27b. CONTRACT/PURCHASE ORDER NCORPORATES BY REFERENCE FAR 52 212-4. FAR 52 212-5 IS ATTACHED.                        ADDENDA                                         X ARE              ARE NOT ATTACHED.

'X-28. CONTRACTOR IS REQU RED TO SIGN THIS DOCUMENT AND RETURN                      1                       29. AWARD OF CONTRACT:                                                                            OFFER
     COP ES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                     DATED                    . YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                  HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                         31a. UNITED STATES OF AMERICA(SIGNATURE OF CONTRACTING OFFICER)
                                                                                                                                  Digitally signed by ABEER T
                                                                                                   ABEER T SALEH                  SALES
                                                                                                                                  II,te,2019A2.1921:1937-05'00'

30b. NAME AND TITLE OF SIGNER (Type or print)                       30c. DATE SIGNED         31b. NAME OF CONTRACTING OFFICER (Type or print)                                            31c. DATE SIGNED

                           Executive Vice President                     12/19/2019           ABEER SALEH
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                         STANDARD FORM 1449(REV. 2/2012)
PREVIOUS EDITION IS NOT USABLE                                                                                                                            Prescribed by GSA FAR (48 CFR) 53.212



                                                                                  EXHIBIT E
                                                                                  Page 83
     Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.482 Page 80 of 96

                                                                                                                                           2 of         63

      19.                                             20.                                          21.      22.             23.                        24.
   ITEM NO.                              SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT

              detention, transportation, and medical services
              at the Mesa Verde Detention Facility, Golden
              State Modified Community Correctional Facility,
              and Central Valley Modified Community
              Correctional Facility in accordance with the
              Performance Work Statement for this Contract
              (supplemented by Requirement C Addendum).


              All services shall be furnished in compliance
              with the following regulations/policies/standards:


              2011 Performance Based National Detention
              Standards (PBNDS 2011)as revised in DEC 2016
              Prison Rape Elimination Act (PREA) standards for
              DHS detention facilities
              American Correctional Association (ACA) Standards
              National Commission on Correctional Health Care
              (NCCHC) Standards


              All IDIQ terms and conditions flow down to the
              Task Orders.


              Scope of work changes must be submitted in
              writing and approved by a warranted ICE
              Contracting Officer. Any work conducted outside
              the scope of the terms of this contract will be
              at the contractor's own risk.


              The following is a list of attachments hereby
              Continued ...
32a. QUANTITY IN COLUMN 21 HAS BEEN

     RECEIVED                INSPECTED            ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                    32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MA LING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                          32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                      32g. E-MA L OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                 34. VOUCHER NUMBER          35. AMOUNT VERIFIED       36. PAYMENT                                         37. CHECK NUMBER
                                                            CORRECT FOR

                                                                                          COMPLETE            PARTIAL            FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER          39. S/R VOUCHER NUMBER      40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                           42a. RECEIVED BY (Print)

41b. SIGNATURE AND TITLE OF CERTIFY NG OFFICER                     41c. DATE
                                                                                        42b. RECEIVED AT (Location)


                                                                                       42c. DATE REC'D (YY/MM/DD)             42d. TOTAL CONTAINERS


                                                                                                                                         STANDARD FORM 1449(REV. 2/2012) BACK


                                                                             EXHIBIT E
                                                                             Page 84
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.483 Page 81 of 96

                                REFERENCE NO. OF DOCUMENT BONG CONTINUED                                                         PAGE        OF
 CONTINUATION SHEET
                                70CDCR20D00000008
                                                                                                                                   3          I 63
NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                         SUPPLIES/SERVICES                       QUANTITY   UNIT   UNIT PRICE             AMOUNT
   (A)                                                   (B)                               (C)       (D)     (E)                       (F)
                incorporated into this Contract:


                Attachment 1:              G-391 Attachments
                Attachment 2:              QASP Documents
                Attachment 3:              IHSC National Formulary FY 2019
                Attachment 4:     IHSC Form 067 Request for approval
                of non-formulary medications
               Attachment 5:               IHSC Minimum Staffing Requirements
               Standards
               Attachment 6:               IHSC Intake Screening Form
                Attachment 7:              IHSC Sample Clinical Practice
                Guidelines
               Attachment 8:     IHSC electronic Quality Medical
               Care (QMC) Audit tool
               Attachment 9:     IHSC electronic Quality Medical
               Care (QMC) Incident Report
               Attachment 10:              Requirements Traceable Matrix (RTM)
               Attachment 11:              ICE Firearms Policy
               Attachment 12:              ICE Body Armor Policy
               Attachment 13:              Lyons Settlement Agreement
               Attachment 14:              Franco Settlement Agreement
               Attachment 15:              Screening ICE Detainees Health FOrm
               Attachment 16:              PWS Addendum 1
               Attachment 17:              Requirement C PWS Addendum
               Attachment 18:              Section B Supplies or Services and
               Price Costs
               Attachment 19:    Section C Performance Work
               Statement Dated 10-25-2019
               Attachment 20:              Contract Clauses
               Attachment 21:              Section K completed by Offeror
               Attachment 22:              Contractor's Proposal dated
               12/19/2019
               Attachment 23:              ICE Design Standards for CDFs
               Attachment 24:    Executive Office for Immigration
               Review (EOIR) Design Standards
               Attachment 25:              Structure Cable Plant Standards
               Attachment 26:              Health Design Standards
               Attachment 27:              IHSC Design Standards Supplement
               Attachment 28:    Wage Determination No                        2015-5603
               Rev. 10 Date: 08/02/2019



               Funding will be provided at the Task Order level.


               Pursuant to FAR 52.216-22(b), the maximum amount
               of services the Contractor shall furnish under
               this IDIQ is $1,582,221,743.77, and the minimum
               Continued ...




NSN 7540-01-152-8067                                                                                                     OPTIONAL FORM 336 (4-86)
                                                                                                                         Sponsored by GSA
                                                                                                                         FAR (48 CFR)53.110

                                                                           EXHIBIT E
                                                                           Page 85
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.484 Page 82 of 96

                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                     PAGE        OF
CONTINUATION SHEET
                                70CDCR20D00000008                                                                               4          I 63
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE

ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE             AMOUNT
  (A)                                                     (B)                            (C)       (D)     (E)                      (F)

              ,amount of services the Government shall order
               bnder this IDIQ is $1,000,000.00.


               If a DOL Wage Determination or CBA incorporation
               results in an increase to employee wages that is
              ,above the annual escalation already noted in the
               contract, the vendor must submit a request for
               lequitable adjustment and provide sufficient
               documentation to the CO's satisfaction.
               No additional contractor employee wage
               adjustments will be paid by ICE if those
               increased wage amounts falls within/is less than
               Ithe annual percentage escalation built into the
               CLIN.


               The Contractor shall not be entitled to a
               guaranteed minimum on any CLIN for any day unless
               the Contractor has made the number of beds that
               constitute that guaranteed minimum available to
               ICE on such day.


               The ultimate completion date of this IDIQ is
               12/19/2034 if all options are exercised. Thus,
               the total duration of this IDIQ is from
               12/20/2019 to 12/19/2034.
               Period of Performance: 12/20/2019 to 12/19/2034


0001           Golden State Pre-Transition/Mobilization


               POP: 12/20/2019 - 06/19/2020


               Monthly Amount:
               Obligated Amount...
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



0001A          Golden State Transition


               POP: 06/20/2020 - 08/19/2020


               Monthly Amount:
               Obligated Amount:               .
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



               Continued ...




NSN 7540-01-152-8067                                                                                                   OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       FAR (48 CFR)53.110

                                                                            EXHIBIT E
                                                                            Page 86
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.485 Page 83 of 96

                                REFERENCE no.OF DOCUMENT BEING CONTINUED                                                  PAGF.       OF
 CONTINUATION SHEET
                                70CDCR20D00000008                                                                           5          I 63
NAM[ OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

ITEM  uo.                                         SUPPLIESASERV(CES                    QUANTITY   UNIT   UMTPMCE             AMOUNT
    (A)                                                  (B)                            (C)       (D)     (E)                   (F)
u              Central Valley Pre-TransiIion/- D ilzzation                                                                         0,000.00

                   P: 12/20/2019-06/19/2020

               Monthly Amount:
               Ctliyated Amoun . y . k
               Product/Service. Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0002A            entral Valley Transitiv n

               POP: 06/20/2020-08/19/2020

               Monthly Amount:
                  igated. Amoun1111111111
               Prc,duct/Service Gode: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0003           Mesa Verde Detention Services
               Guaranteed Minimum
                         beds)

               Periods of Performance and Rate:
               12/20/2019 to 12/19/2020                               Beds) Rate:

               11/11020 to 12/19/2021                                 Beds) Rate:

                       021 to 12/19/2022                              Beds) Rate:

                       a022 to 12/19/2023                              eds) Rato:

                 a akr023 to 12/19/2024                                eds) Rate:


               MF  , ed Amount: $0.00
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



0003A          Golden State Bed Detention Services
               Guaranteed Minimum
                       beds)

               Period of Performance and Rater as follows:
               08/20/2020-12/19/2020         Beds
               12/20/2020-12/19/2021          Beds
               Continued




FON 7540-01-152-6067                                                                                               OPTIONAL FORM 336(4.88)
                                                                                                                   Sponse,ec by OSA
                                                                                                                   FAR (48 CF R)53.110

                                                                           EXHIBIT E
                                                                           Page 87
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.486 Page 84 of 96

                             REFERENCE NO.Of DOCUMENT BEING CONTINUED                                                   PAGE.       OF
CONTINUATION SHEET
                             70cDCR20000000008                                                                            6          l   63
NAME Of OFFEROR OR CONTRACTOR.

GEO GROUP INC THE

CTEM Na                                        SUPPLIESISEIWICES                    OUANTI   UNIT   UNIT PRICE            AMOUNT
  (A)                                                 (B)                            (C)     (D      (E)                      (E)

                 12/20/2                                      Beds)
                 12/20/2022-12                                Beds
                 12/20/2023-12/19/2024                        Beds
                 Obligated Amount: $0.
                 Prcrluct/Service Code: 5206
                 Product/Service Description: HOUSEKEEPING- GUARD



0003B           Central. Valley Detention Services
                Guaranteed Minimul111111 beds)

                Period of Performance and Rates as follows:
                Oft/20/2020-12/19/2020        Beds)
                12/20/2020-12/19/2021          Beds)
                12/20/2021-12/19/2022          Beds
                12/20/2022-12/19/2023          Beds)
                12/20/2023-12/19/2024          Beds)
                Obligated Amount: $0.
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING-- GUARD,



0004           Mesa Verde Detention Services
               Above Guaranteed Minimum
               Ell. beds)

                Periods of Performance and Rates:
                12/20/2019 to 12/19/2020         Beds) Rate:


             11,
               0/
                ,11/2020 to 12/19/2021 -Beds) Rate:

                112021 to 12/19/2022                               Beds) Rate:


                         2022 to 12/19/2023                        Beds) Rate:


                1.112023 to 12/19/2024
                                                   111111          Beds) Rate:


             1111   .L. ted Amount: $0.00
                        A/Service Code: 5206
                Product/Service Description: HOUSEKEEPING-- GUARD



0I004A               I.den State Detention Services
                     eve Guaranteed. Minimum Rate
                            beds)

                Periods of Performance and Rates as follows:
                 ontinuer




NSN 7.540-01-152-6C167                                                                                                               .3)
                                                                                                                 OPTIONAL FORM 336 044
                                                                                                                 Sponsored try GSA
                                                                                                                 FAR.(48 CFR)53;110

                                                                        EXHIBIT E
                                                                        Page 88
     Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.487 Page 85 of 96

                          REFERENCE NO.OF DOCUMENT BEING CONTINUED                                                           PAGE          OF
CONTINUATION SHEET

NAMEOFOFFERORORCONMWTOR
                          70CDCR20D00000006
                                                                                                                                            I
GEO GROUP INC THE

ITEM NO.                                    SUPPLIES/SERVICES                         QUANTITY   UNIT   UNIT PRICE              AMOUNT

  (A)                                              (B)                                (C)        (0)     (E)                     (F)
              08      2020-12/19 2020                    Beds)
              12/20/2020-12/19/2021                      Beds)
              12/20/2021-12/19/2022                      Beds)
              12/20/2022-12/19/2023                      Beds)
              12/20/2023-12/19/2024                      Beds)
              Obligated Amount: SO.
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD



0004          Central Valley Detention Services
              Above Guaranteed Minimum Rate
                                                                                                                          MIN
                            beds)

              Periods of Performance and Rates as follows:
              08/20/2020-12/19/2020         Beds)
              12/20/2020-12/19/2021         Beds)
              12/20/2021-12/19/2022         Beds)
              12/20/2022-12/19/2023         Beds)
              12/20/2023-12/19/2024         Beds)
              Obligated Amount: 50.0
              Product/Service Code: 5206
              Product/Service Description: HOUSEKEEPING- GUARD



0005          Mesa VeTde On Call Stationary/Transportation
              Guards

              Hourly Rate:



              NTE Amount:           hours per year
              Obligated        . :?0.00
              Product./Service Code: 5206
              Product/Service Description: HOUSEKEEPING- GUARD



0005A         Golden State On Call Stationary/Transportation
              Guards

              Hourly Rate:

              IJTE Amount:        hours per year
              Obligated Aro
              Product/Service Code: S206
              Product/Service Description: HOUSE                     EP 7G,   GUARD

              Continued ...




NSN 7640-01-152E067                                                                                                  OPTIONAL FORM 3.36 (4-S61
                                                                                                                     5pons0,e0 by GSA
                                                                                                                     FAR OE GE-R.)53.110

                                                                      EXHIBIT E
                                                                      Page 89
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.488 Page 86 of 96

                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                     PAGE        OF
CONTINUATION SHEET
                                70CDCR20D00000008                                                                               8          I 63
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE

ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE             AMOUNT
  (A)                                                    (B)                             ( C)      (D)     (E)                      (F)


0005B           ventral Valley On Call Stationary/Transportation
                -uards

               Hourly Rate:


              INTE Amount:         hours per year
                           IIIIIII
               Obligated Amount: 0.00
              Product/Service Code:                 5206
               Product/Service Description: HOUSEKEEPING- GUARD



0006           Mesa Verde Detainee Work Program
               Rate:              Per Day per Detainee
               (If app ica le)


               NTE:
               Obligate         mount: $0.00
               Product/Service Code:                5206
               Product/Service Description: HOUSEKEEPING- GUARD



0006A          Golden State Detainee Work Program
               Rate:              per day per detainee


               NTE:
               Obligated        mount: $0.00
               Product/Service Code:                5206
              Product/Service Description: HOUSEKEEPING- GUARD



0006B          Central Valley Detainee Work Program
               Rate:              per day per detainee


               NTE:
              Obliga e          mount: $0.00
              ,Product/Service Code:  5206
               Product/Service Description: HOUSEKEEPING- GUARD



0007           Mesa Verde Surge/Facility Upgrades


               *No facility modifications or other work planned
              .under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task order.
               Continued ...




NSN 7540-01-152-8067                                                                                                   OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       FAR (48 CFR)53.110

                                                                            EXHIBIT E
                                                                            Page 90
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.489 Page 87 of 96

                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                     PAGE         OF
 CONTINUATION SHEET
                                70CDCR20D00000008                                                                                9          I 63
NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

ITEM NO.                                           SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE             AMOUNT
   (A)                                                   (B)                             (C)       (D)     (E)                       (F)


               NTE:
               Obligate         mount: $0.00
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



0007A          Golden State Surge/Facility Upgrades


               *No facility modifications or other work planned
               under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task order.

               NTE:
               Obliga e         mount: $0.00
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



0007B          Central Valley Surge/Facility Upgrades


               *No facility modifications or other work planned
               under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task order.


               NTE:
               Obliga e         mount: $0.00
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



1001           Mesa Verde Detention Services                                                                                                      0.00


               Guaranteed Minimum                             Beds)

               POP and Bed Day Rates:


               12/20/2024 to 12/19/2025                  ■             Beds) Rate:


                1 025 to 12/19/2026
              11,                                                      Beds) Rate:


                1 026 to 12/19/2027
              11,                                                      Beds) Rate:


              . on inued




NSN 7540-01-152-8067                                                                                                   OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       FAR (48 CFR)53.110

                                                                            EXHIBIT E
                                                                            Page 91
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.490 Page 88 of 96

                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                                      PAGE      OF
 CONTINUATION SHEET
                                70CDCR20D00000008
                                                                                                                                 10       I 63
NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                          SUPPLIES/SERVICES                    QUANTITY   UNIT   UNIT PRICE             AMOUNT
   (A)                                                   (B)                             (C)       (D)     (E)                     (F)
                12         027 to 12/19/2028                           Beds) Rate:


               1          028 to 12/19/2029                            Beds) Rate:


                  moun :                            (Option Line Item)
                12/20/20
               Product/Service Code:                S206
               Product/Service Description: HOUSEKEEPING- GUARD



1001A          Golden State Detention Services                                                                                                    0.00


               Guaranteed Minimum                              Beds)

               POP and Bed Day Rates:


               12/20/2024 to 12/19/2025                                 eds) Rate:


               11/01025 to 12/19/2026                                  Beds) Rate:


               01/11/1026 to 12/19/2027                                 eds) Rate:


              111      027 to 12/19/2028                               Beds) Rate:


              11,1028 to 12/19/2029                                     eds) Rate:


                 moun :                                ption Line Item)
              '12/19/20
               Product/Service Code:                5206
               Product/Service Description: HOUSEKEEPING- GUARD



1001B          Central Valley Detention Services                                                                                                  0.00

              :Guaranteed Minimum                             Beds)


               POP and Bed Day Rates:

               112/20/2024 to 12/19/2025                               Beds) Rate:


              11,1025
                1     to 12/19/2026                                     eds) Rate:


              1.01026 to 12/19/2027                                    Beds) Rate:


              11
               1 ,027 to 12/19/202           Beds) Rate:
                                  1111111111

              11404028 to 12/19/2029                                   Beds) Rate:
              :Continued ...




NSN 7540-01-152-8067                                                                                                   OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       FAR (48 CFR)53.110

                                                                            EXHIBIT E
                                                                            Page 92
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.491 Page 89 of 96

                                 REFERENCE. NO.Of DOCUMENT BEING CONTINUED                                  PAGE       Of
 CONTINUATION SHEET
                                 70CDCR'0D00000008
                                                                                                               11
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                           SUPPLESJSEFWICES                     QUANTITY              AMOUNT
   (A)                                                    (B)                            (C)                     (F)


                                                         pticin Line Item)
                  12/19/21111111111111.
                  Product/Service Code: 5206
                  Product/Service Description: HOUSEKEEPING-                      UAED



1002              Mesa Verde Detention Services                                                                                  0.00
                  Above Guaranteed Minimum Rate
                           beds)

                  12/20/2024 to 12/19/2025                             Beds)
                  12/20/2025 to 12/19/2026                             Beds
                  12/20/2026 to 12/19/2027                             Beds)
                  12/20/2027 to 12/19/2028                             Beds)
                  12/20/2028 to 12/19/2029                             Beds)
                  Amount:                                               Item)
                  12/20/2.   11111.
                  Product/Service Code: S206
                  Product/Servi.ce Description: HOUSEKEEPING- GUARD-



1002A            Golden State Detention Services                                                                                 0.00
                 Above Guaranteed. Minimum Rate
                           eds)

                 12/20/2024 to 12/19/2025                              Beds)
                 12/20/2025 to 12/19/2026                              Beds)
                 12/20/2026 to 12/19/2027                              Beds)
                 12/20/2027 to 12/19/2028                              Beds)
                 12/20/2028 to 12/19/2029                              Beds)
                 Amount:                0                              e Iteno
                 12/20/26         1111M1
                 Product/Service Code: 5206
                 Product/Service Description: HOUSEKEEPING- GUARD



100?B            Central Valley Detention Services                                                                               0.00
                 Above Guaranteed Minimum Rate
                          beds)

                 12/20/2024 to 12/19/2025                              Beds)
                 12/20/2025 to 12/19/2026                              Beds)
                 12/20/2026 to 12/19/2027                              Beds)
                 12/20/2027 to 12/19/202,                              Beds)
                 12/20/2020 to 12/19/202                               Beds)
                 Amount:                0                              e. Item
                 Cont




NSN 7540-01- I 52-20,
                    3.7                                                                             OPTIONAL FORM 3:9314-$.6.)
                                                                                                    Sparr,ored by GSA
                                                                                                    FAR (4.E CFR)53.118

                                                                             EXHIBIT E
                                                                             Page 93
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.492 Page 90 of 96

                              REFERENCE NO. OF DOCUMENT F3EINC.3CONTINUE.D                                          PAGE.     OF
 CONTINUATION SHEET
                                 70CDCR20D00000008                                                                    12        I 63
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NCi.                                        SUPPLIES/SERVICES                      UNIT   UNIT PRICE             AMOUNT
   (A)                                                   (B)                             (D)     (E)                    (F)
                  -/20/2024
                Product/Service. Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



1003            Mesa Verde On-Call Stationary/Transportation                                                                       0.00
                Guard Hours

                Hourly Rate



                NTE•               hours per year
                Amot  .                         (Option Line Item)
                12/2O/2
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD



1003A           Golden State On-Call Stationary/Transportation                                                                     0.00
                Guard. Hours

                Hourly Rate



                NTE:               hours per year
                Amou    .                  (Option Line Itern)
                12/20/2 4
                Product/Service. Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



10( 3B          Central Valley On-Call Stationary/Transportation                                                                   0.00
                Guard Hours

                Hourly Rate



                NTE:          hours pe
                Amou                   ption Line Item)
                12/20/a-
                Product/Service. Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD



1004            Mesa Verde Detainee Work Program
                Rate:       Per Day Per Detainee

                Continued ...




NSN 7.540.01-152-5067                                                                                        OPTIONAL FORM 337(4
                                                                                                             ;u+8.(1 by G.J.
                                                                                                             FAR (48 CFR)53,110

                                                                             EXHIBIT E
                                                                             Page 94
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.493 Page 91 of 96

                                REFERE.C10E NO. Of DOCUMENT BEING CONTINUED                                                      PAGE       OF
CONTINUATION SHEET
                                7000CR20D00000008                                                                                  13
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE

ITEM NO.                                            SUPPLIES'ISERVICES                    QUANTITY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                     (B)                             (C)       (D)     (E)                     (F)

                NTE:
                Amour               Option Line Item)
                12/20/2
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING-- GUARD



1004A           Golden State Detainee. Work Program                                                                                                   0.00
                Rate:       Per Day Per Detainee

                NTE:          days
                Amo   .              Option Line Item)
                12/20/2
                Product/Service. Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD.



1004B           Central Valley Detainee Work Program                                                                                                  0.00
                Rate:       Per Day Per Detainee

                NTE:         days
                Amou .              Option Line Item)
                12/20/2(,_,
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



1005            Mesa Verde Surge/Facility Upgrades*                                                                                                   0.00
                NTE:

                *No facility modifications or other work planned
                under this CLIN may be initiated without a
                negotiated proposal and with approval by the
                Contracting Officer via a contract modification
                and funding obligated via task order.
                Amount:          ■Option Line Item)
                12/2O/ `C
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD



1005A           Golden State Surge/Facility Upgrades*                                                                                                 0.00
                NTE:

                *No facility modifications or other work planned
                under this CLIN may be initiated without a
                negotiated proposal and with approval. by the
                Continued ...




NSN 7€.40-01-153
               3-&067                                                                                                    OPTIONAL FORM 336 1,4-E-6)
                                                                                                                         Sponsored by GSA
                                                                                                                         FAR    CFR)59.110

                                                                              EXHIBIT E
                                                                              Page 95
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.494 Page 92 of 96

                                  REFERENCE NO.OF DOCUMENT BEING CONTINUED                                                     PAGE      OF
 CONTINUATION SHEET
                                  70CDCR20D00000008
                                                                                                                                 14       i 63
 NAME OF OFFEROR OR CONTRAC TOR

 GEO GROUP INC THE

 ITEM NO                                             SUPFLIES/SERV10ES                    QUAND   UNIT!   UNIT FRICE             M4OUNT
   (A)                                                     (B)                            (C)     (D)      (E)                     (F)
                 o?tratting Officer via a contract modification
                and funding obligated via task order.
                Amount:              (Option Line Item)
                12/20/2±
                          rvice Code: 5206
                Product/Service. Description: HOUSEKEEPING- GUARD



1005E           Central. Valley Surge/Facdlity Upgrades*                                                                                      0.00
                NTE: 1111111111

                 o facility modifications or other work planned
               under this CLIN may be initiated without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task- order.
               Amount:              (Option Line Item)
                 /20/2~          i
               P    ct/Service Code: S206
                          vice Description: HOUSEK P NG-- GUARD



2001           Mesa Värde Detention Services                                                                                                  .00
               Guaranteed Minimum

             IIIIIIIIII Beds)
               12/20/2029 to 12/1                _                        Beds)11111111
               12/20/2030 to 12/19/2031                                   Beds)
               12/20/2031 to 12/19/2032                                   Beds)
               12/20/2032 to 12/19/2033                                   Leds)
               12/20/2033 to 12/19/2034                                    eds)
               Amount:                                                       Ite
               1,/20/21 .111111.11
               Product/Service Code: S206
               Product/Service Description: H USEKEEPING- GUARD



2001A          Solden State Detention Services                                                                                                0.00
               ,uaranteed Minimum
                         Beds)

                     2029         to 12/19/2030
                  20/2030         to 12/19/2031
                     2031         to 12/19/2032
                 /20/2032         to 12/19/2033
               12/20/2033         to 12/19/2034
               Amount:                                                   ne Ite
               Continue




NSN 7540-01-152-PA67                                                                                                   OPTIONAL FORM 33, ,4
                                                                                                                       ko     ed by GSA
                                                                                                                       FAR {4. CFR} 53.110

                                                                              EXHIBIT E
                                                                              Page 96
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.495 Page 93 of 96

                                    REFERENCE NO.Of OOCUME.NIBEING CONTINUED                                                      PAGE.     OF
 CONTINUATION SHEET
                                    70CDcR20D00000008                                                                               15
 NAME OF OFFEROR OR.CONTRACTOR

 GEC= GROUP             INC   THE

 ITEM NO,                                             SUPPLIES/SERVICES                      QUANTITY   IT    UNIT PRICE            AMOUNT
   (A)                                                       (E;)                            (C)        L))    (E)                    (F)
                  2/20/2029
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPIT -                           GUARD



2001B           Central Valley Detention Services                                                                                                   0.00
                Guaranteed Minimum
                          Beds)

                12/20/2029 to 12/19/2030                                   Beds)
                12/20/2030 to 12/19/2031                                    eds)
                12/20/2031 to 12/19/2032                                   Beds)
                12'/20/2032 to 12/19/203-                                  Beds)
                12/20/20.33 to 12/19/203                                   Beds)
                Amount:                                                   ne Item)
                12/20/21WIIM
                Product/Service Code: 5206
                Product/Service Description: HOUSEK 'P' ' GUARD



2002            Mesa Verde Detention Services                                                                                                       0.00
                Above Guaranteed Minimum Rate

               111111111 eds)
                12/20/2029          to   12/19/2030                       Beds)
                12/20/2030          to   12/19/2031                       Beds
                12/20/2031          to   12/19/2032                       Beds)
                12/20/2032          to   12/19/2033                       Beds)
                12/20/2033          to   12/19/2034                       Beds



                Amount:                Option Line Item)
                1.2120/21M11111
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



2002A           Golden State Detention Services                                                                                                     0.00
                Above Guaranteed Minimum Rate
                         beds)

                12/20/2029          to   12/19/2030                       Beds)
                12/20/2030          to   12/19/2031                       Beds)
                     /2031          to   12/19/2032                    ;eds)
                12/20/2032          to   12/19/2033                    Beds)
                12/20/2033          to   12/19/2034                    Beds)
                 mount:                                               ne Ite
                    inu




FIFA 7540-01-152-8067                                                                                                      OPTIONAL.FORM : (4-86)
                                                                                                                           Sp.-I:soma by GSA.
                                                                                                                           FAR (48 CFR)53.110

                                                                               EXHIBIT E
                                                                               Page 97
       Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.496 Page 94 of 96

                                 REFERENCE NO.Of DOCUMENT BEit(G CONTINUED                                                      PAGE      OF
 CONTINUATION SHEET
                                 70CDCR20D0000000e                                                                                16
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

 ITEM NO.                                           SUPPLIES'ISERVICES                   QUANTITY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                     (B)                           (C)        (0)     (E)                     (F)
                 12/20/2029
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



2002B           Central Valley Detention Bed Day Rate                                                                                            0.00
                Above Guaranteed Minimum Rate
                11111111 beds)

                12/20/2029       to   12/19/2030                         Beds)
                12/20/2030       to   12/19/2031                         Beds)
                12/20/2031       to   12/19/2032                         Beds)
                12/20/2032       to   12/19/2033                         Beds)
                12/20/2033       to   12/19/2034                      Beds)
                Amount:                              0               ne Item)
                12/20/2
                Product/Service Code: S206
                Product/Service. Description: HOUSEKEEPING- GUARD



2003            Mesa Verde On-Call Stationary / Transportation                                                                                   0.00
                Guard. Hours

                Hourly Rate:                    per hour

                NTE:         hours
                Amo                  (Option Line Item)
                12/20/2 2
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GUARD



2003A           Golden State On-Call Stationary / Transportation                                                                                 0.00
                Guard Hours

                Hourly Rate:

                NTE:                          per year
                Amou{Option Line Item)
                12/20/2 2
                Product/Service Code: 5206
                Product/Service Description: HOUSEKEEPING- GU



2003B           Central Valley On-Call Stationary
                                               ,
                Transportation Guard Hours

                Continued




NSN 7640-01-152-FX037                                                                                                   OPTIONAL FORM 338{4-£s
                                                                                                                        Sponsomill by GSA
                                                                                                                        FAR L40 CFR)53410

                                                                             EXHIBIT E
                                                                             Page 98
        Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.497 Page 95 of 96

                                 REFERENCE NO.OF DOCUMENT BEING CONTINUED                                                      PAGE      OF
 CONTINUATION SHEET
                                 70CDCR20000000008                                                                               17        I 63
 NAME OF OFFEROR OR CONTRACTOR

 GE© GROUP INC THE

 ITEM NO.                                          SUPPLIESISERVIGES                    QUANTITY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                    (B)                           (C)        (D)     (E)                     (F)
                  Hourly Rate:1M per hour

                  NTE:          hours per year
                  Amou                  (Option Line Item)
                  12/20/21
                  Product/Service. Code: 5206
                  Product/Service Description: HOUSEKEEPING- GUARD



2004             Mesa Verde Detainee Work Program                                                                                                 0.00
                 Rate:       Per Day Per Detainee

                 NTE:               days
                 Amu' .                         Option Line Item)
                 12/20/2 d_
                 Product/Service. Code:             5206
                  Product/Service Description: HOUSEKEEPING- GUARD



2004A            Golden State Detainee Work Program                                                                                               0.00
                 Rate:       Per Day Per Detainee

                 NTE:               days
                 Amos                Option Line Item)
                 12/20/
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD



2004B            Central Valley Detainee Work Program                                                                                             0.00
                 Rate: 11110 Per Day Per Detainee

                 NTE:
                 Amos                          e Item)
                 12/20/21/..
                 Product/Service Code: 5206
                 Product/Service Description: HOUSEKEEPING- GUARD



2005             Mesa Verde Surge           -cility Upgrades''                                                                                    0.00

                 *No facility modi  —tions or         work planned
                 under this CLIN may he initiated. without a
                 negotiated proposal and with approval by the
                 Contracting Officer via a contract modification
                 and funding obligated via isk order.

                 Contd. u-d




NS14 .75,10-01-152-8067                                                                                                OPTIONAL FORM 336 b1-66)
                                                                                                                       SK,nsbrecl by GSA
                                                                                                                       FAR 146 CFR 53110

                                                                            EXHIBIT E
                                                                            Page 99
      Case 3:19-cv-02491-JLS-WVG Document 15-5 Filed 01/07/20 PageID.498 Page 96 of 96

                                 REFERENCE 110 Of DOCUMENT BEING CONTINUED                                                       PAGE      OF
 CONTINUATION SHEET
                                 70CDCR20D00000008
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE

(TEM NO.                                            SUPPLIE)31SERVICES                    QUANTIFY   UNIT   UNIT PRICE              AMOUNT
   (A)                                                     (E)                            (C)        (D)     (E)                     (F)
               NTE:
               Amou                                  pticsn Line Item)
               12/20/2'2-
               Product/Service Code: 5206
               Product/Service Description: HOUSEKEEPING                         GUARD,



2005A          Golden State Surge/Facility Upgrades*                                                                                                0.00

               *No facility modifications or other work planned
               under this CLIN may be initiated. without a
               negotiated proposal and with approval by the
               Contracting Officer via a contract modification
               and funding obligated via task order.

               NTE:
              Amou .            ■(Option Line Itern)
              12/20/2U,
              Product/Service Code: 5206
              Product/Service Description: HOUSEKEEPING- GUARD



2005B         Central. Valley Surge/Facility Upgrades*                                                                                              0.00

              *No facility modifications or other work planned
              under this CLIN may be initiated without a
              negotiated proposal and with approval by the
              Contracting Officer via a contract modification
              and funding obligated via task order.

              NTE:
              Amou                               (Option Line Item)
              12/20/21L,
              Product/Service Code: 5206
              Product/Service Iescra. rtion: HOUSEKEEPING- GUARD,

              Invoice Instr.ctions for ICE - ERO Contracts: See
              Section G of the Contract Clauses for
              Instructions.

              The obligated amount of award: $0.00. The total
              for this award is shown in box 26.




NT77540.01-152-8067                                                                                                      OPTIONAL FORM 336(4-66)
                                                                                                                         ......p311.5.0,ed by 05A
                                                                                                                         FAR (45 CFR)53,110

                                                                             EXHIBIT E
                                                                             Page 100
